EXHIBIT 10.34

 

[AMGEN LOGO]

FREESTANDING DIALYSIS CENTER AGREEMENT

 

This agreement (“Agreement”) between Amgen USA Inc. (“Amgen”), a wholly-owned
subsidiary of Amgen Inc., and DaVita, Inc., including the freestanding dialysis
center affiliate(s) listed on Appendix B, (collectively, “Dialysis Center”),
sets forth the terms and conditions for the purchase of EPOGEN® (Epoetin alfa)
and Aranesp®(darbepoetin alfa) by Dialysis Center, exclusively for the treatment
of dialysis patients.

 

1. Term of Agreement.  The “Term” of this Agreement shall be defined as January
1, 2004 (“Commencement Date”) through January 31, 2006 (“Termination Date”).

 

2. Dialysis Center Affiliates.  Only those Dialysis Center affiliates
(“Affiliates”) listed on Appendix B which is incorporated by reference hereto
and made a part of this Agreement will be eligible to participate under this
Agreement. Affiliates eligible to participate under this Agreement shall be
facilities owned in whole or in part by Dialysis Center or for which Dialysis
Center provides management or administrative services including such services as
the purchasing and billing of EPOGEN® (Epoetin alfa) and Aranesp®(darbepoetin
alfa) (collectively, “Products”). Additions to the Affiliates listed on Appendix
B may be made pursuant to the request of Dialysis Center’s corporate
headquarters and are subject to approval and acknowledgment by Amgen in writing,
and such approval and acknowledgment shall not be unreasonably withheld,
conditioned or delayed. Dialysis Center may delete Affiliates from participation
in this Agreement at any time, in its sole discretion. Amgen requires reasonable
notice before the effective date of change (the “Administrative Effective Date”)
for any addition or deletion of Affiliates. Notwithstanding the immediately
preceding sentence, Amgen agrees to coordinate with Dialysis Center’s Authorized
Wholesalers (as defined in Section 4 of the Agreement) [DELETED] any and all
purchases made by Dialysis Center [DELETED] pursuant to which Dialysis Center is
legally authorized to purchase Products for such added Affiliate [DELETED]; all
such purchases by Dialysis Center during such period shall constitute “Qualified
Purchases” under this Agreement and shall be included for purposes of
eligibility and calculation of each and every discount and incentive provided
hereunder and in Appendix A which is incorporated by reference hereto and made a
part of this Agreement, including but not limited to the [DELETED] set forth in
Section 1 of Appendix A for Aranesp® purchases and including but not limited to
the [DELETED] set forth in Section 2 of Appendix A for EPOGEN® purchases, so
long as Amgen is not obligated to pay the same discount or incentive
attributable to the same purchases to any person or entity other than Dialysis
Center. Amgen reserves the right in its reasonable discretion to terminate any
Affiliates with regard to participation in this Agreement. Termination of any
Affiliate by Amgen shall be effective (a) immediately in instances in which
Amgen determines, in its sole discretion, that such immediate termination is
required by law or order of any court or regulatory agency or as a result of
negligence or willful misconduct in the use or administration of Products by
such Affiliate; or (b) upon thirty (30) days prior written notice to Dialysis
Center in all other instances; provided, that such termination shall be
effective before the expiration of such thirty (30) days where Dialysis Center
requests or consents to such earlier termination.

 

3. Own Use.  Dialysis Center hereby certifies that Products purchased hereunder
shall be for Dialysis Center’s “own use” for the exclusive treatment of dialysis
patients.

 

4. Authorized Wholesalers.  Attached hereto as Appendix C is a complete list, as
of the date of execution of this Agreement, of the wholesalers from which
Dialysis Center intends to purchase Products. All of the wholesalers so
designated by Dialysis Center are hereby approved by Amgen to participate in
this program and are deemed “Authorized Wholesalers”. Notification of proposed
changes to the list of Authorized Wholesalers must be provided to Amgen in
writing at least thirty (30) days before the effective date of the proposed
change; provided, however, that Amgen will use its best efforts to accept a
change on fewer than thirty (30) days’ notice. Amgen reserves the right, in its
reasonable discretion, to reject or terminate, with

 

--------------------------------------------------------------------------------

[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

Agreement No. 200308360 (Continued)

--------------------------------------------------------------------------------

 

 

reasonable notice, any wholesaler with regard to participation in this
Agreement, so long as (a) Amgen rejects or terminates such wholesaler with
respect to providing Products to any and all purchasers of Products, or (b) such
wholesaler independently requests Amgen to remove it as an Authorized Wholesaler
for Dialysis Center. Amgen also reserves the right, in its reasonable
discretion, to accept wholesalers with regards to participation in this
Agreement, but Amgen agrees that it shall accept any wholesaler designated by
Dialysis Center which provides Products to other purchasers approved by Amgen.
Dialysis Center agrees to request all Authorized Wholesalers to submit product
sales information to a third-party sales reporting organization designated by
Amgen. In the event Amgen terminates any Authorized Wholesaler from which
Dialysis Center is purchasing Products, Amgen will work with Dialysis Center to
identify other possible Authorized Wholesalers from which Dialysis Center may
purchase Products and/or, in the case of an emergency and subject to credit
qualification as well as receipt and approval of an “Application for Direct Ship
Account”, use reasonable efforts in attempting to establish a temporary direct
purchase relationship between Dialysis Center and Amgen until such time as an
alternative Authorized Wholesaler can be secured, which in no event shall exceed
sixty (60) days. If Dialysis Center purchases directly from Amgen as
contemplated immediately above, all purchases made from Amgen shall be deemed
“Qualified Purchases” (as defined below) and all such purchases shall be
accounted for in the calculation of the discounts and incentives provided for in
this Agreement and in Appendix A.

 

5. Qualified Purchases.  Only Products purchased under this Agreement by
Dialysis Center through Authorized Wholesalers (or directly from Amgen as
provided in Section 4 above), as confirmed by Amgen based on sales tracking
data, will be deemed “Qualified Purchases”.

 

6. Commitment to Purchase.  Subject to the terms of Section 20 below, Dialysis
Center agrees to exclusively purchase Products for all of its dialysis use
requirements for erythropoietic agents. Notwithstanding the foregoing, Amgen
expressly acknowledges and agrees that Dialysis Center may participate in
clinical trials involving the administration of other products for the
management of anemia in dialysis patients. Dialysis Center may purchase another
brand of recombinant human erythropoietin for its dialysis use requirements only
for the time, and only to the extent, that Amgen has notified Dialysis Center’s
corporate headquarters in writing that Amgen cannot supply EPOGEN® or Aranesp®
within and for the time period reasonably required by Dialysis Center. Any such
notification shall be given by Amgen at least thirty (30) days prior to the date
on which Amgen will cease supplying EPOGEN® or Aranesp® to Dialysis Center,
unless an act or event described in Section 21 of the Agreement, or an order of
a regulatory agency or other action arising out of patient safety concerns,
requires the giving of shorter notice. In the event that Amgen fails to supply
Dialysis Center with EPOGEN® or Aranesp® as ordered (including as a result of
force majeure event as described in Section 21), Dialysis Center shall be
entitled, at a minimum, to have the same proportion of its purchase orders
fulfilled at all times as other purchasers of EPOGEN® or Aranesp® and, upon
request, Amgen shall provide written assurances of same to Dialysis Center.

 

7.

Confidentiality.  By the nature, terms and performance of this Agreement, Amgen
and Dialysis Center acknowledge and agree that the parties will exchange
confidential and proprietary information (including business and clinical
practices and protocols and patient information, “Confidential Information”.)
Confidential Information includes not only written information but also
information transferred orally, visually, electronically or by any other means
and includes all notes, analyses, compilations, studies and summaries thereof
containing or based on, in whole or in part, any Confidential Information.
Confidential Information does not include any information which the receiving
party can show was publicly available prior to the receipt of such information
by the receiving party, or thereafter became publicly available other than by
any breach of this Agreement by the receiving party. Information shall be deemed
“publicly available” if it is a matter of public knowledge or is contained in
materials available to the public. Accordingly, the parties agree (a) to hold
all such Confidential Information (including but not limited to

 

2



--------------------------------------------------------------------------------

Agreement No. 200308360 (Continued)

--------------------------------------------------------------------------------

 

 

this the terms of this Agreement) received from the other in confidence and to
use such Confidential Information solely for the purposes set forth in this
Agreement; and (b) to not disclose any such Confidential Information received
from the other, or the terms of this Agreement, to any third party (including
Amgen Inc. or any other affiliate of Amgen), or otherwise make such information
public without prior written authorization of the other party, except where such
disclosure is contemplated hereunder or required by law or pursuant to subpoena
or court or administrative order, and then only upon prior written notification
to the other party (giving such party an adequate opportunity to take whatever
steps it deems necessary to prevent, limit the scope of or contest the
disclosure). Any party which seeks to prevent disclosure or to contest or limit
the scope of any such disclosure by the other party shall pay all of the costs
and expenses incurred by the other party directly related thereto, and such
other party shall not unreasonably object to or interfere with the objecting
party’s actions it deems necessary to undertake. For purposes of the foregoing,
any Confidential Information received by any employee, partner, agent,
affiliate, consultant, advisor, data collection vendor or other representative
(in any case, a “representative”) of a party to this Agreement pursuant to the
terms of this Agreement shall be deemed received by such party to this
Agreement, and any breach by any such representative of the foregoing
confidentiality provisions shall be deemed a breach by the respective party to
this Agreement.

 

8. Discounts.  Dialysis Center shall qualify for discounts and incentives
subject to material compliance with the terms and conditions of this Agreement
as well as the schedules and terms set forth in Appendix A. Discounts in arrears
will be paid in the form of a wire transfer to Dialysis Center’s corporate
headquarters, and Amgen Inc. hereby guarantees Amgen’s obligation to pay all
discounts earned by Dialysis Center hereunder. Discounts in arrears will be
calculated in accordance with Amgen’s discount calculation policies based on
Qualified Purchases using Amgen’s standard [DELETED] as the calculation price,
except as otherwise provided hereunder or as set forth in Appendix A. Payment
amounts, as calculated by Amgen, must equal or exceed $100.00 for the applicable
period to qualify, and are subject to audit and final determination by
arbitration, as provided in Appendix A hereto. Subject to the section entitled
“Termination”, in the event that Amgen is notified in writing that Dialysis
Center, and/or any Affiliate(s) (the “Acquired Party”) is acquired by another
entity or a change of control otherwise occurs with respect to any Acquired
Party, any discounts which may have been earned hereunder for all periods
preceding such acquisition or change of control shall be paid in the form of a
wire transfer to Dialysis Center’s corporate headquarters, subject to the
conditions and requirements described herein. For purposes of all of the
discounts paid in arrears contained herein, including, without limitation, those
discounts and incentives provided in Appendix A, if any Affiliates are added to
or deleted from this Agreement during any [DELETED] of the Term of this
Agreement, Amgen shall appropriately adjust Dialysis Center’s purchases for the
relevant periods (x) for deleted Affiliates, by excluding purchases by such
Affiliates effective from the effective date of their deletion and during the
relevant [DELETED] used for comparison, or (y) for added Affiliates, by
including any purchases made by such acquired Affiliates effective from the date
they are added to the list of Affiliates on Appendix B and during the relevant
[DELETED] used for comparison, and by including any purchases made by any de
novo Affiliates commencing in the [DELETED] in which they commence operations.
Amgen and Dialysis Center agree that, for purposes of determining eligibility
for and calculation of all discounts and all incentives provided in this
Agreement (including, without limitation, all discounts and incentives as are
set forth in Appendix A), a Qualified Purchase of EPOGEN® or Aranesp® shall be
deemed made on the date of invoice to Dialysis Center from an Authorized
Wholesaler. Upon any termination of this Agreement, Amgen shall pay to Dialysis
Center all discounts and incentives earned by Dialysis Center through the date
of termination. Failure of Dialysis Center to qualify for or receive any
particular discount or incentive hereunder shall not automatically affect its
qualification for or receipt of any other discount or incentive provided under
this Agreement.

 

9.

Treatment of Discounts.  a) Dialysis Center agrees that it will properly
disclose and account for any discount or other reduction in price earned
hereunder, in whatever form (i.e., pricing, discount, or

 

3



--------------------------------------------------------------------------------

Agreement No. 200308360 (Continued)

--------------------------------------------------------------------------------

 

 

incentive), in a way that complies with all applicable federal, state, and local
laws and regulations, including without limitation, Section 1128B(b) of the
Social Security Act and its implementing regulations. Section 1128B(b) requires
that a provider of services properly disclose and appropriately reflect the
value of any discount or other reduction in price earned in the costs claimed or
charges made by the provider under a federal health care program, as that term
is defined in Section 1128B(f). Dialysis Center also agrees that, if required by
such statutes or regulations, it will (i) claim the benefit of such discount
received, in whatever form, in the fiscal year in which such discount was earned
or the year after, (ii) fully and accurately report the value of such discount
in any cost reports filed under Title XVIII or Title XIX of the Social Security
Act, or a state health care program, and (iii) provide, upon request by the U.S.
Department of Health and Human Services or a state agency or any other federally
funded state health care program, the information furnished to Dialysis Center
by Amgen concerning the amount or value of such discount. Dialysis Center’s
corporate headquarters agrees that it will advise all Affiliates, in writing, of
any discount received by Dialysis Center’s corporate headquarters hereunder with
respect to purchases made by such Affiliates and that said Affiliates will
account for any such discount in accordance with the above stated requirements.

 

b)  In order to assist Dialysis Center’s compliance with its obligations as set
forth in Section 9(a) immediately above, Amgen agrees that it will fully and
accurately report all discounts on the invoices or statements submitted to
Dialysis Center and use reasonable efforts to inform Dialysis Center of its
obligations to report such discounts; or where the value of a discount is not
known at the time of sale, Amgen shall fully and accurately report the existence
of the discount program on the invoices or statements submitted to Dialysis
Center, use reasonable efforts to inform Dialysis Center of its obligations to
report such discounts and when the value of the discount becomes known, provide
Dialysis Center with documentation of the calculation of the discount
identifying the specific goods or services purchased to which the discount will
be applied, broken down by Affiliate. In particular, Amgen shall provide to
Dialysis Center a statement on a [DELETED] basis stating the incentives and
discounts earned by Dialysis Center in a particular [DELETED] with the
itemization of Product purchases made in a particular [DELETED], broken down by
Affiliates; and any other information that Dialysis Center may request that is
reasonably available to Amgen and necessary for Dialysis Center to obtain in
order to comply with its obligation as set forth in Section 9(a).

 

10.

Data Collection.  Dialysis Center agrees that it will at all times comply with
all federal, state, or local laws or regulations relating to patient privacy of
health information and medical records, and that all data to be provided to
Amgen pursuant to this Agreement, shall either be pursuant to that certain Data
Use Agreement to be entered into by the parties simultaneously herewith (“DUA”)
or in a form that meets the requirements for “de-identification” as set forth in
the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”)
codified at 45 C.F.R. parts 160 and 164 (the “Privacy Rule”). Dialysis Center
acknowledges that the data to be supplied to Amgen pursuant to this Agreement
shall be used to support verification of the discounts and incentives referenced
herein, as well as in support of Amgen’s obligations as set forth in this
Agreement (a) with respect to Amgen’s public health activities (as set forth in
45 C.F. R. 164.512(b)(1)(iii)), and (b) in support of Dialysis Center’s Health
Care Operations (as defined in the Privacy Rule). Dialysis Center shall
consistently use a unique alpha-numeric code (which shall not be the same as
part or all of the patient’s social security number) as a “case identifier” to
track the care rendered to each individual patient over time, and such case
identifier shall be included in the data provided to Amgen. The key or list
matching patient identities to their unique case identifiers shall not be
provided to Amgen personnel. Amgen and Amgen Inc. agree that they will maintain
data supplied under this Agreement in confidence, they will not use such data to
identify or contact any patient, and they will at all times comply with all
federal, state, or local laws or regulations relating to patient records and
privacy of health information. [DELETED]. Amgen shall not sell or resell any
data obtained pursuant to this Agreement. Additionally, any use or disclosure by
Amgen or Amgen Inc. of any data supplied under this

 

4



--------------------------------------------------------------------------------

Agreement No. 200308360 (Continued)

--------------------------------------------------------------------------------

 

 

Agreement, which use or disclosure shall be specifically provided for in this
Agreement, shall be in a format which does not identify Dialysis Center as the
source of such data, unless otherwise permitted in writing by Dialysis Center.
Furthermore, no reports by Amgen or Amgen Inc. concerning analyses of the data
shall disclose the identity of any patient. Nothing in this Agreement shall
limit Dialysis Center’s use of its own patient case data, including, without
limitation, any and all data to be supplied to Amgen hereunder.

 

11. Termination.  In addition to any other legal or equitable remedies which may
be available to either party upon breach by the other party, such party may
terminate this Agreement for a material breach upon thirty (30) days advance
written notice specifying the breach, provided that such breach remains uncured
at the end of the thirty (30) day period, [DELETED]. In addition, in the event
that Dialysis Center materially breaches any provision of this Agreement, and
such breach remains uncured for thirty (30) days following notice by Amgen
specifying the breach, [DELETED], Amgen shall have no obligation to continue to
offer the terms described herein or pay any further discounts or incentives to
Dialysis Center, except those discounts and/or incentives earned by Dialysis
Center up to the time of a breach which results in termination.

 

12. Governing Law.  This Agreement shall be governed by the laws of the State of
California and, except as set forth in Appendix A, the parties submit to the
jurisdiction of the California courts, both state and federal.

 

13. Warranties.  Each party represents and warrants to the other that this
Agreement (a) has been duly authorized, executed, and delivered by it, (b)
constitutes a valid, legal, and binding agreement enforceable against it in
accordance with the terms contained herein, and (c) does not conflict with or
violate any of its other contractual obligations, expressed or implied, to which
it is a party or by which it may be bound. The party executing this Agreement on
behalf of Dialysis Center specifically warrants and represents to Amgen that it
is authorized to execute this Agreement on behalf of and has the power to bind
Dialysis Center and the Affiliates to the terms set forth in this Agreement. The
parties executing this Agreement on behalf of Amgen and Amgen Inc specifically
warrant and represent to Dialysis Center that they are authorized to execute
this Agreement on behalf of and have the power to bind Amgen and Amgen Inc. to
the terms set forth in this Agreement. Amgen covenants and agrees that no
Product is or will be adulterated or misbranded within the meaning of the
Federal Food, Drug and Cosmetic Act, as amended, or within the meaning of any
applicable state or municipal law, or is or will be a product which may not be
introduced into interstate commerce. Amgen warrants that the Products purchased
pursuant to this Agreement (a) are manufactured, and up to the time of their
receipt by Authorized Wholesalers are handled, stored and transported in
accordance with all applicable federal, state and local laws and regulations
pertaining to the manufacturing of the Products including without limitation,
the Federal Food, Drug, and Cosmetic Act and implementing regulations, and meet
all specifications for effectiveness and reliability as required by the United
States Food and Drug Administration, and (b) when used in accordance with the
directions on the labeling, are fit for the purposes and indications described
in the labeling. Amgen warrants that use of the Products by Dialysis Center
shall not infringe upon any ownership rights of any other person or upon any
patent, copyright, trademark, or other intellectual property or proprietary
right or trade secret of any third party. Amgen agrees that it will promptly
notify Dialysis Center once it determines that there has been any material
defect in any of the Products delivered to Dialysis Center.

 

14.

Notices.  Any notice or other communication required or permitted hereunder
(excluding purchase orders) shall be in writing and shall be deemed given or
made three (3) days after deposit in the United States mail with proper postage
for first-class registered or certified mail prepaid, return receipt requested,
or when delivered personally or by facsimile (receipt verified and confirmed by
overnight mail), or one (1) day following traceable delivery to a nationally
recognized overnight delivery service with instructions for

 

5



--------------------------------------------------------------------------------

Agreement No. 200308360 (Continued)

--------------------------------------------------------------------------------

 

 

overnight delivery, in each case addressed to the parties as follows (or at such
other addresses as the parties may notify each other of in writing):

 

If to Dialysis Center:

 

DaVita, Inc.

601 Hawaii Street

El Segundo, CA 90245

Attn: Corporate Finance

Fax No.: (866) 309-3552

 

with a copy to:

 

DaVita, Inc.

601 Hawaii Street

El Segundo, CA 90245

Attn: General Counsel

Fax No.: (310) 536-2679

 

If to Amgen:

 

Amgen USA Inc.

One Amgen Center Drive, M/S 37-2-B

Thousand Oaks, CA 91320-1789

Attn: Gail Gilbotowski, Manager, Contract Administration

Fax No.: (805) 376-8554

 

with a copy to:

 

Amgen Inc.

One Amgen Center Drive, M/S 27-4-A

Thousand Oaks, CA 91320-1789

Attn: General Counsel:

Fax No.: (805) 447-1000

 

If to Amgen Inc.:

 

Amgen Inc.

One Amgen Center Drive, M/S 37-2-B

Thousand Oaks, CA 91320-1789

Attn: Gail Gilbotowski, Manager, Contract Administration

Fax No.: (805) 376-8554

 

with a copy to:

 

Amgen Inc.

One Amgen Center Drive, M/S 27-4-A

Thousand Oaks, CA 91320-1789

Attn: General Counsel:

Fax No.: (805) 447-1000

 

15.

Compliance with Health Care Pricing and Patient Privacy Legislation and
Statutes; Data Use Agreement.  a)  Notwithstanding anything contained herein to
the contrary, in order to assure compliance, as determined by either party, in
its sole discretion, with any existing federal, state or local statute,

 

6



--------------------------------------------------------------------------------

Agreement No. 200308360 (Continued)

--------------------------------------------------------------------------------

 

 

regulation or ordinance, or at any time following the enactment of any federal,
state, or local law or regulation that in any manner reforms, modifies, alters,
restricts, or otherwise affects the pricing of or reimbursement available for
any of the Products, including but not limited to the enactment of any
reimbursement rule, guideline, final program memorandum, coverage decision,
pricing decision, instruction or the like by the Centers for Medicare and
Medicaid Services (“CMS”) or any of Dialysis Center’s Medicare fiscal
intermediaries, or any change in reimbursement systems that in any manner
reforms, modifies, alters, restricts or otherwise affects the reimbursement
available to Dialysis Center for any of the Products, either party may, in its
sole discretion, upon thirty (30) days notice, seek to modify this Agreement in
accordance with the procedure referenced below or exclude any Affiliates from
participating in this Agreement unless such Affiliate(s) certifies in writing
that they are, or will be, exempt from the provisions thereunder. If such
affected Affiliate(s) does not so certify and is therefore excluded from
participating in this Agreement, Dialysis Center and Amgen shall meet and in
good faith seek to mutually agree to modify this Agreement to accommodate any
such change in law or regulation or any such change in reimbursement system,
with the intent that, if possible, the essential terms and the pricing structure
[DELETED] shall be retained at least at the applicable tier as in effect
immediately prior to such change. If the parties in good faith determine such
modification is not possible, the parties shall seek to modify the Agreement in
another manner acceptable to both parties. If the parties, after thirty (30)
days are unable to agree upon such a modification, Amgen or Dialysis Center
shall be entitled to terminate the Agreement immediately. In the event there is
a future change in Medicare, Medicaid, or other federal or state statute(s) or
regulation(s) or in the interpretation thereof, which renders any of the
material terms of this Agreement unlawful or unenforceable, this Agreement shall
continue only if amended by the parties as a result of good faith negotiations
as necessary to bring the Agreement into compliance with such statute or
regulation.

 

b)  Notwithstanding anything contained herein to the contrary, in order to
assure compliance, as determined by either party in its sole discretion, with
any existing federal, state or local statute, regulation or ordinance relating
to patient privacy of medical records, or at any time following the enactment of
any federal, state, or local law or regulation relating to patient privacy of
medical records that in any manner reforms, modifies, alters, restricts, or
otherwise affects any of the data received or to be received in connection with
any of the incentives contemplated under this Agreement, either party may, in
its discretion, upon thirty (30) days’ notice, seek to modify this Agreement.
Dialysis Center and Amgen shall meet and in good faith seek to mutually agree to
modify this Agreement to accommodate any such change in law or regulation, with
the intent to, if possible, retain the essential terms of the affected incentive
and pricing structure. If the parties in good faith determine that such
modification is not possible, the parties shall seek to modify the Agreement in
another manner acceptable to both parties. If the parties, after ninety (90)
days, are unable to agree upon such a modification, either party shall be
entitled to terminate the affected incentive upon thirty (30) days’ notice.

 

c)  Both parties agree that all uses and disclosures of the information received
pursuant to the DUA will be in strict compliance with the HIPAA Privacy Rule.
Notwithstanding anything contained herein to the contrary, this Agreement is
effective only as of the date the parties hereto execute a mutually agreeable
Data Use Agreement (“DUA”) pursuant to which Dialysis Center may disclose
certain patient information to Amgen which meets the requirements of a Limited
Data Set (as specified in the DUA and which shall include, at a minimum, the
data fields to be received by Amgen in connection with this Agreement) for
purposes of Amgen’s public health activities (as set forth in 45 C.F.R.
164.512(b)(1)(iii))and Amgen’s obligations as set forth in this Agreement in
support of Dialysis Center’s Health Care Operations (as defined in the Privacy
Rule). Unless otherwise specifically defined in this Agreement, each term used
in this Section 15(c) shall have the meaning assigned to such term by HIPAA and
the Privacy Rule. The parties acknowledge and agree that they have entered into
a DUA in connection with the disclosure to Amgen of certain patient information,
as described in Section 10 of this Agreement. If any party terminates

 

7



--------------------------------------------------------------------------------

Agreement No. 200308360 (Continued)

--------------------------------------------------------------------------------

 

the DUA for any reason, the other shall be entitled to terminate this Agreement
immediately. Without limitation of the foregoing, the parties agree to negotiate
in good faith to further amend this Agreement and/or enter into such additional
agreements to the extent deemed necessary or appropriate by Dialysis Center or
Amgen in connection with any disclosure by Dialysis Center or receipt by Amgen
of any additional patient information (including any individually identifiable
health information) and/or to comply with the Dialysis Center’s [DELETED], the
Privacy Rule or other or federal or state related regulations or statutes
related to privacy of health information. Simultaneously upon execution of this
Agreement, Dialysis Center has delivered to Amgen a copy of all applicable
[DELETED] in effect on the date hereof, and Amgen acknowledges receipt of same
and agrees to be bound by the requirements set forth therein. During the Term of
this Agreement, Dialysis Center shall provide Amgen, from time to time, with
additional [DELETED] as they become effective, and with [DELETED], at least
thirty (30) days prior to the effective date of each [DELETED].

 

16. [DELETED]

 

17. [DELETED]

 

18. Good Pharmaceutical Practice Support Services for the Products.  Without
limitation of the provisions of Section 19 [“Access”], and in order to advance
the common clinical objectives of the parties under this Agreement, Amgen agrees
to provide to Dialysis Center those good pharmaceutical practice standard
support services (the “Services”), at no additional cost or charge, but only to
the extent that the delivering of such Services can be accomplished without
using any individually identifiable heath information (as defined in the Privacy
Rule). Any such Services shall be limited to those Services agreed to in writing
from time to time (in each case, a “Services Agreement”) between Amgen and
Dialysis Center.

 

Amgen agrees to furnish such Services only in cooperation with Dialysis Center’s
facilities, in a manner consistent with Dialysis Center’s policies and
procedures and in accordance with the terms otherwise set forth in the Services
Agreement and this Agreement, including without limitation Section 19 [“Access”]
hereof. Further, Amgen and Dialysis Center agree to provide their respective
staff members with appropriate training regarding patient privacy and
confidentiality, including with respect to such party’s obligations under this
Agreement and the Services Agreement.

 

19. Access.  Amgen acknowledges, agrees and understands that absent an
applicable Services Agreement (as defined in Section 18 above), none of its
agents, representatives or employees shall be permitted access at any time to
any Affiliate or Dialysis Center for any reason whatsoever. In each situation in
which a Services Agreement is executed and delivered, Amgen may be granted
access solely for the purposes described in such Services Agreement(s). Without
limitation of the foregoing, Amgen agrees that it and its agents,
representatives and employees shall at all times comply with all applicable laws
and regulations, and with Dialysis Center’s [DELETED] (which applicable
[DELETED] shall be identified to Amgen from time to time by Dialysis Center as
more fully described in Section 15(c) above), and that Amgen’s discussion of the
Products shall be in compliance with all such [DELETED] and all applicable laws
and regulations. Furthermore, Amgen acknowledges, agrees and understands that it
must obtain Dialysis Center’s prior written approval of all proposed
educational, marketing and promotional materials and of all proposed
presentations relating to anemia management, any of the Products, any other
Amgen product or otherwise, whether directed toward Dialysis Center employees or
any patient of Dialysis Center. Such approval may be given only by Dialysis
Center’s Vice President, Clinical Operations or his authorized representative.
Dialysis Center’s Vice President, Clinical Operations or his authorized
representative agree to notify Amgen’s National Account Manager of his decision
within ten (10) business days after receipt of such program, material or
presentation request, otherwise such request will be deemed denied.

 

8



--------------------------------------------------------------------------------

Agreement No. 200308360 (Continued)

--------------------------------------------------------------------------------

 

20. Right of First Offer.  Dialysis Center shall promptly notify Amgen in the
event it receives a competing offer from any third party for the sale of any
products in the same therapeutic class as any of the Products. Amgen shall have
the right in such event to have sixty (60) days to respond to Dialysis Center
with its own pricing terms relating to products. Dialysis Center shall consider
but have no obligation to accept the terms of Amgen’s new offer, if any.

 

21. Force Majeure.  Neither party will be liable for delays in performance or
nonperformance of this Agreement or any covenant contained herein if such delay
or nonperformance is a result of Acts of God, civil or military authority, civil
disobedience, epidemics, war, failure of carriers to furnish transportation,
strike, lockout or other labor disturbances, inability to obtain material or
equipment, or any other cause of like or different nature beyond the control of
such party. In the event that there is a disruption or shortage in supply of any
Product, Amgen will use reasonable efforts to notify Authorized Wholesalers as
far in advance of such disruption as is commercially reasonable and in
accordance with all regulatory guidelines. In addition, Dialysis Center’s
eligibility to receive rebates and incentives as set forth on Appendix A as
determined by the [DELETED] under Section 3(b) of Appendix A shall not be
affected.

 

22. Miscellaneous.  No modification of this Agreement will be effective unless
made in writing and executed by a duly authorized representative of each party,
except as otherwise provided hereunder. Neither party may assign this Agreement
to a third party without the prior written consent of the other party, which
consent may not be unreasonably withheld, conditioned, or delayed.
Notwithstanding the foregoing, Amgen may assign this Agreement to any of its
subsidiaries or affiliates. This Agreement may be executed in one or more
counterparts, each of which is deemed to be an original but all of which taken
together constitutes one and the same agreement. Whenever a party is permitted
by this Agreement to act in its discretion, that party shall be required to
exercise its discretion in good faith and in a reasonable manner. To the extent
that any provisions of Amgen’s or Amgen Inc.’s general or customary policies and
procedures or any terms of any purchase order conflict with or are in addition
to the terms of this Agreement or any Appendix attached hereto, the terms of
this Agreement and Appendices shall govern. The parties acknowledge and
understand that each has [DELETED]. Notwithstanding anything contained to the
contrary in this Agreement, in the event that [DELETED] as set forth in
[DELETED], Amgen and Dialysis Center will agree [DELETED], as the case may be.
Notwithstanding anything contained to the contrary in this Agreement, in the
event of [DELETED] the calculation of any of the incentives set forth in
Appendix A, the parties shall [DELETED]. [DELETED] available to Dialysis Center
[DELETED]. [DELETED]. Upon expiration or early termination of this Agreement,
the rights and obligations set forth in sections 7, 8, 10, 13, 16, 17 and 23
shall survive.

 

23. Open Records.  To the extent required by §1861(v)(1)(I) of the Social
Security Act, as amended, the parties will allow the U.S. Department of Health
and Human Services, the U.S. Comptroller General and their duly authorized
representatives, access to this Agreement and all books, documents and records
necessary to certify the nature and extent of costs incurred pursuant to it
during the Term and for four (4) years following the last date Products or
services are furnished under it. If Amgen carries out the duties of this
Agreement through a subcontract worth $10,000 or more over a 12-month period
with a related organization, the subcontract shall also contain an access clause
to permit access by the U.S. Department of Health and Human Services, the U.S.
Comptroller General, and their duly authorized representatives to the related
organization’s books and records.

 

24. Entire Agreement.  The Agreement together with the DUA, any Services
Agreement(s) and all of the Appendices attached hereto and thereto, constitutes
the entire understanding between the parties and supersedes all prior or oral
written proposals, agreements or commitments pertaining to the subject matter
herein and therein.

 

9



--------------------------------------------------------------------------------

Agreement No. 200308360 (Continued)

--------------------------------------------------------------------------------

 

Please retain one fully executed original for your records and return the other
fully executed original to Amgen.

 

The parties executed this Agreement as of the dates set forth below.

Amgen USA Inc.   DaVita, Inc. Signature:                                     
                                                     
Signature:                                     
                                                 Print
Name:                                       
                                                Print
Name:                                       
                                            Print
Title:                                       
                                                  Print
Title:                                       
                                             
Date:                                     
                                                              
Date:                                     
                                                         

 

 

Amgen Inc. agrees to be bound by certain provisions of this Agreement as set
forth herein

Amgen Inc.     Signature:                                     
                                                        Print
Name:                                       
                                                  Print
Title:                                       
                                                   
Date:                                     
                                                                

 

10



--------------------------------------------------------------------------------

Agreement No. 200308360 (Continued)

--------------------------------------------------------------------------------

 

Appendix A: Discount Pricing, Schedule, and Terms

 

1. Pricing – Aranesp®.  Throughout the Term of this Agreement, Dialysis Center
and Affiliates may purchase Aranesp® through Authorized Wholesalers at [DELETED]
which shall be equal to the [DELETED]. Amgen reserves the right to change the
[DELETED] at any time. Resulting prices do not include any wholesaler markup,
service fees, or other charges.

 

2. Pricing – EPOGEN®.  Throughout the Term of this Agreement, Dialysis Center
and Affiliates may purchase EPOGEN® directly from Amgen or through Authorized
Wholesalers at [DELETED], which shall be equal to the [DELETED]. Amgen reserves
the right to change the [DELETED] at any time. Notwithstanding any such
change(s), the [DELETED] that is applicable to Dialysis Center throughout the
Term shall be the [DELETED]. Resulting prices do not include any wholesaler
markup, service fees, or other charges. All discounts earned in arrears
hereunder (also known as “rebates”), through the Term of the Agreement, shall be
calculated based upon the [DELETED], such that any [DELETED] contained in any of
the discounts or incentives set forth in this Appendix A shall [DELETED] in the
[DELETED].

 

3. Rebate/Incentive Qualification Requirements.  In order for Dialysis Center to
be eligible to receive any rebates or incentives described in [DELETED] (but not
in [DELETED]) of this Appendix A, Dialysis Center must satisfy the following two
(2) qualification requirements:

 

(a).  [DELETED]: No more than [DELETED] of Dialysis Center’s [DELETED] taken on
an overall basis (and not separately for each Affiliate) may have [DELETED] (as
that term is defined below) [DELETED] during the applicable [DELETED] of the
Term of this Agreement. For purposes of this Agreement, the [DELETED] of this
Agreement shall be measured from [DELETED]. If this criteria is not met during
any given [DELETED] of the Term of the Agreement, Dialysis Center will not
qualify for any rebates described in [DELETED] below in this Appendix A during
that [DELETED]. Failure of Dialysis Center to qualify under this provision
during a particular [DELETED] shall not affect Dialysis Center’s eligibility to
qualify during any other [DELETED] of the Term, nor shall Dialysis Center’s
qualification during a particular [DELETED] automatically result in
qualification during any other [DELETED]. The [DELETED] for each dialysis
patient will be based upon the average of all [DELETED] for each patient during
the applicable [DELETED]. Dialysis Center and Affiliates must provide the
following information for each dialysis patient to Amgen or to a data collection
vendor specified and paid for by Amgen, on a [DELETED] basis, and no later than
[DELETED] days after the end of each [DELETED]. In those cases in which Amgen
directs Dialysis Center to submit the following information to a data collection
vendor, Dialysis Center shall be deemed to have timely submitted the information
to such data collection vendor so long as it does so on a [DELETED] basis and no
later than [DELETED] days after the end of each [DELETED], regardless of the
date on which such vendor, in turn, submits such information to Amgen: all
[DELETED] for each dialysis patient, the date of each test, and a consistent,
unique, alpha-numeric identifier (sufficient consistently to track an individual
patient without in any way violating the de-identification provisions of HIPAA
at 45 CFR 164.514), along with the name, address and phone number of the
particular Affiliate at which each patient received treatment; provided,
however, that Dialysis Center shall be required to submit such test results only
for those dialysis patients whose test results are actually determined by
laboratories owned and operated by Dialysis Center. For any period that is not
equivalent to a complete [DELETED], the calculation of [DELETED] will be based
on an average of all data for each dialysis patient that is available for that
period. To the extent permitted by applicable law, Amgen may utilize the data it
receives from Dialysis Center or any Affiliate, pursuant to and as detailed in
this provision or elsewhere in this Agreement, to support verification of the
discounts and incentives referenced in this Agreement, as well as for any
purpose in support of Amgen’s obligations as set forth in this Agreement with
respect to Amgen’s public health activities (as set forth in 45 CFR 164.512
(b)(1)(iii)), and (ii) in support of Dialysis Center’s Health Care Operations
(as defined in the Privacy Rule). In furtherance of the foregoing, Amgen
reserves

 

11



--------------------------------------------------------------------------------

Agreement No. 200308360 (Continued)

--------------------------------------------------------------------------------

 

the right to audit all such data, provided that any audit shall not permit
access to information disclosing the identity of any patient. Under no
circumstances should such data include any patient identifiable information
including, without limitation, name, all or part of social security number,
address, telephone, electronic mail address, birth date, medical record number,
prescription number or any other unique identifying number, characteristic or
code. The identity of the Affiliate and of the account submitting the data and
any association with the data will remain confidential by Amgen. The [DELETED]
must be derived from [DELETED] taken immediately before dialysis treatment using
any [DELETED] testing method [DELETED], must be reported to the [DELETED], and
must be submitted [DELETED] in a format reasonably acceptable to Amgen.
Handwritten reports are not acceptable; only electronic submission of the data
will be accepted; and

 

(b).  [DELETED]: Dialysis Center’s aggregate Qualified Purchases of EPOGEN® and
Aranesp® during [DELETED] and during [DELETED] by all Affiliates listed on
Appendix B on the Commencement Date of this Agreement and all new approved
Affiliates (whether by acquisition, to the extent that either Amgen or Dialysis
Center can provide adequate data concerning such Affiliates’ purchases for the
same time period from [DELETED] for [DELETED] and from [DELETED] for [DELETED],
or de novo) must equal or exceed [DELETED] (for [DELETED]) and [DELETED] (for
[DELETED]) respectively [DELETED], of the aggregate Qualified Purchases of
EPOGEN® and Aranesp® by those same Affiliates for the time period from
[DELETED], for [DELETED], and from [DELETED] for [DELETED]. For deleted
Affiliates, Amgen shall exclude Qualified Purchases by such Affiliates effective
from the effective date of their deletion and also during the relevant [DELETED]
used for comparison. For purposes of calculating the [DELETED], EPOGEN® and
Aranesp® base sales during each applicable time period shall be derived using
the [DELETED]. All estimated payments for discounts in arrears that contain
[DELETED] will be measured by using a [DELETED] that measures [DELETED]. If
Dialysis Center has not satisfied the [DELETED] for any [DELETED], then at the
end of the [DELETED], Amgen will determine if Dialysis Center has satisfied, in
the aggregate, on a [DELETED], the [DELETED]. If the [DELETED] has been met for
that given [DELETED], then Amgen will perform a [DELETED] calculations for
[DELETED]. However, if [DELETED] the [DELETED] has not been met for that
[DELETED], Amgen will perform a [DELETED], which may [DELETED]. The [DELETED]
payments and any other discount or incentive earned in arrears corresponding to
the [DELETED], respectively if any, shall not be due and owing until, and shall
be subject to, such [DELETED]. [DELETED] will be made [DELETED], within
[DELETED] days after the [DELETED] and receipt by Amgen of all the required data
detailed in this Agreement. The determination as to Dialysis Center’s attainment
or failure to attain the [DELETED] shall be based upon the [DELETED]; and

 

(c).  In addition to the above requirements and notwithstanding anything
contained herein to the contrary, in the event Dialysis Center’s aggregate
Qualified Purchases of EPOGEN® during the period [DELETED] (“Measurement
Period”) by all Affiliates listed on Appendix B on the Commencement Date of this
Agreement exceeds [DELETED] of the aggregate Qualified Purchases of EPOGEN® by
those same Affiliates for the same time period from [DELETED] (“Base Period”),
Dialysis Center shall not be eligible to receive any rebates detailed in
[DELETED] below in this Appendix A for any Qualified Purchases of EPOGEN® in the
aggregate made during the Measurement Period that exceed [DELETED] of the
aggregate Qualified Purchases of EPOGEN® by those same Affiliates in the Base
Period. For purposes of determining the foregoing, EPOGEN® base sales during
each applicable time period shall be derived using the [DELETED].

 

4.

[DELETED] . Throughout the Term of the Agreement Dialysis Center shall be
eligible to receive a [DELETED] provided that Dialysis Center provides certain
data elements that are transmitted to Amgen electronically. The [DELETED] will
be calculated as a percentage of the Qualified Purchases of EPOGEN® attributable
to Dialysis Center during the applicable [DELETED]. Failure of Dialysis Center
to qualify during a particular [DELETED] shall not affect Dialysis Center’s
eligibility to qualify during any other

 

12



--------------------------------------------------------------------------------

Agreement No. 200308360 (Continued)

--------------------------------------------------------------------------------

 

 

[DELETED], nor shall Dialysis Center’s qualification during a particular
[DELETED] automatically result in qualification during any other [DELETED]. To
qualify for the [DELETED], the following [DELETED] must be submitted to Amgen by
Dialysis Center and all Affiliates pursuant to Section 15(c) of the Agreement in
an electronic format acceptable to Amgen (Excel; Lotus 123.wk1; or text file
that is tab delimited, comma delimited, colon delimited or space delimited),
provided, however, that Dialysis Center shall be required to submit such test
results only for those dialysis facilities whose test results are actually
determined by laboratories owned and operated by Dialysis Center :

 

Facility ID;

Patient ID (sufficient to consistently track an individual patient without in
any way disclosing the identity of the patient);

[DELETED];

[DELETED];

Modality; Hemodialysis (“HD”) ID or peritoneal dialysis (“PD”) ID (a PD patient
shall be defined as a patient who receives at least one (1) peritoneal dialysis
treatment during a given month) – [DELETED];

[DELETED] with date [DELETED] and [DELETED];

All [DELETED] and [DELETED] with their corresponding draw dates for each patient
by Patient ID;

[DELETED] delivered for each patient per treatment with date (but only for
patients of Affiliates using the CRIS or Snappy systems);

[DELETED];

[DELETED];

[DELETED];

[DELETED];

[DELETED] ;

[DELETED];

[DELETED];

[DELETED];

[DELETED]; and

[DELETED]

 

Such patient data must be submitted, on a [DELETED] basis, and no later than
[DELETED] days after the end of each [DELETED]. Each [DELETED], only the most
recent test results will be submitted for each patient, and all or some of those
test results may be from that [DELETED] or from [DELETED]. If such patient data
is received more than [DELETED] days after the last day of any [DELETED] within
a given [DELETED], the total Qualified Purchases of EPOGEN® attributable to
Dialysis Center during such [DELETED] will be excluded from the calculation of
the [DELETED] for that [DELETED]. Notwithstanding the foregoing, if Amgen
receives all required data from a minimum of [DELETED] of all Affiliates within
the definition of “Dialysis Center” within the time frame referenced above for
any [DELETED] within a given [DELETED], the total Qualified Purchases of EPOGEN®
attributable to Dialysis Center and all Affiliates during such [DELETED], will
be included in the calculation of the [DELETED] for that [DELETED]. If Amgen
receives all required data from [DELETED] of all Affiliates within the
definition of “Dialysis Center” within the time frame set forth herein for any
[DELETED] within a given [DELETED], the total Qualified Purchases of EPOGEN®
attributable to those Affiliates that have submitted the required data during
such [DELETED] will be included in the calculation of the [DELETED] for that
[DELETED]. If Amgen receives all required data from less than [DELETED] of all
Affiliates within the definition of “Dialysis Center” for any [DELETED] within a
given [DELETED], no Qualified Purchases of Dialysis Center during such [DELETED]
will be included in the calculation of the [DELETED] for that [DELETED].
However, if Amgen determines that any Affiliate is consistently not submitting
the required

 

13



--------------------------------------------------------------------------------

Agreement No. 200308360 (Continued)

--------------------------------------------------------------------------------

 

data, Amgen and Dialysis Center will work collaboratively in resolving such
inconsistencies. Amgen will use its best efforts to notify Dialysis Center in
writing, no later than [DELETED] after the receipt and acceptance by Amgen of
the data, of the identity of all those Affiliates, if any, which have failed to
meet the data submission requirements for that [DELETED]. Amgen reserves the
right, in its sole discretion, to exclude any consistently non-reporting
Affiliate’s Qualified Purchases of EPOGEN® from the calculation of the [DELETED]
for any relevant [DELETED].

 

The [DELETED] will vest on the [DELETED] of the [DELETED], and be paid [DELETED]
within [DELETED] days after the receipt of data, in accordance with the terms
and conditions described above. Dialysis Center shall have the right, at its own
cost and expense, at all times to audit all data and all calculations relevant
to the determination of eligibility for and the amount of the [DELETED] to be
paid to Dialysis Center hereunder. Notwithstanding the foregoing, payment for
any period that is not equivalent to a [DELETED] will be made based on the data
that is available for that period.

 

The parties shall meet and confer in good faith to resolve any disagreements
arising out of these matters. If the parties are unable to resolve any such
disagreement within ninety (90) days, the parties shall submit such disagreement
to binding arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association, except that the parties shall be entitled
to expanded discovery. Dialysis Center and Amgen shall each name one (1)
arbitrator, and the arbitrators so chosen shall, within thirty (30) days
thereafter, name a third neutral arbitrator. The arbitration award, as decided
by a majority of the arbitrators, may be entered as a judgment in accord with
applicable law by any court having jurisdiction. Venue for the arbitration shall
be Los Angeles County, California. Each party shall be responsible for its own
attorneys’ fees, and the costs of the arbitration and of the arbitrators shall
be shared equally by the parties; provided, however, that if the decision of the
arbitrators finds that either of the parties has acted in bad faith, the party
acting in bad faith alone shall be required to bear one hundred percent (100%)
of the costs and expenses of the arbitration and of the arbitrators, as well as
one hundred percent of the attorney’s fees of the other party. The arbitrators
shall have the authority to award interest in respect to any monetary award.

 

5. [DELETED].  Throughout the Term of the Agreement, Dialysis Center may qualify
for the [DELETED] provided it meets the criteria described below in this Section
5. The [DELETED] is designed to improve patient outcomes by encouraging
[DELETED]. If the [DELETED] change, then Amgen and Dialysis Center will meet and
in good faith seek to mutually agree to modify this Agreement to accommodate any
such change, with the intent to [DELETED] of the [DELETED].

 

  (a)

Requirements: In order to qualify for the [DELETED], Dialysis Center must
[DELETED] of this Appendix A, and Dialysis Center and its Affiliates must
provide Amgen the following data items, on a [DELETED] basis, and no later than
[DELETED] days after the end of each month, in an electronic format acceptable
to Amgen (Excel; Lotus 123.wk1; or text file that is tab delimited, comma
delimited, colon delimited or space delimited) in accordance with the data
submission requirements contained in Section 4 of this Appendix A for the
[DELETED] and pursuant to Section 15(c) of the Agreement; provided, however,
that Dialysis Center shall be required to submit such test results only for
those dialysis facilities whose test results are actually determined by
laboratories owned and operated by Dialysis Center : [DELETED] and date, AND
[DELETED] with date for each patient by Dialysis Center and its Affiliates. In
the event [DELETED] is submitted, instead of [DELETED], Amgen will convert such
[DELETED] values to [DELETED] values by [DELETED]. Amgen will convert all lab
values taken of [DELETED] for each patient by Dialysis Center and its
Affiliates, AND all the lab values taken of [DELETED] for each patient by
Dialysis Center and its Affiliates into the [DELETED] for each patient by
Dialysis Center and its Affiliates, AND the [DELETED] for each patient by
Dialysis Center and its Affiliates for each of the [DELETED] Measurement Periods
(as defined in the

 

14



--------------------------------------------------------------------------------

Agreement No. 200308360 (Continued)

--------------------------------------------------------------------------------

 

 

schedule immediately below). Each [DELETED], only the most recent test results
will be submitted for each patient, and all or some of those test results may be
from [DELETED] or from a [DELETED].

 

[DELETED] Measurement Periods

 

[DELETED]

 

  (b) Calculation: Assuming Dialysis Center and Affiliates have fulfilled all
requirements as described in Section 5(a) above, to qualify for the [DELETED],
Dialysis Center must achieve [DELETED] in the [DELETED], as that term is defined
below, from the [DELETED], as that term is defined below, during each [DELETED]
Measurement Period, and such [DELETED] shall be defined as [DELETED].

 

For purposes of this Section 5, [DELETED] shall mean the [DELETED] for each
patient by Dialysis Center and its Affiliates AND the [DELETED] for each patient
by Dialysis Center and its Affiliates during the period [DELETED]; and [DELETED]
shall mean the [DELETED] for each patient by Dialysis Center and its Affiliates
AND the [DELETED] each patient by Dialysis Center and its Affiliates for each of
the above referenced [DELETED] Measurement Periods.

 

Using the [DELETED] described above, the [DELETED] will be calculated as the
percentage of patients within the [DELETED], by [DELETED], as shown below:

 

[DELETED]

 

Using the [DELETED] described above, which shall be calculated on a [DELETED]
basis with the [DELETED] of the Term of this Agreement being measured from
[DELETED], the [DELETED] for each [DELETED] Measurement Period will be
calculated as the [DELETED], by [DELETED], as shown below:

 

[DELETED]

 

The [DELETED] shall then be calculated by [DELETED]:

 

[DELETED]

 

The [DELETED] Rebate will be calculated on a [DELETED] basis in accordance with
Amgen’s discount calculation policies. Following determination of the [DELETED],
Amgen shall then calculate Dialysis Center’s [DELETED] Rebate in accordance with
the following formula and the rebate table listed below.

 

[DELETED] Rebate = A X B

 

Where:

 

A = [DELETED] of EPOGEN® during the relevant [DELETED] Measurement Period.

B = A percent determined from [DELETED] in accordance with the schedule below.

C = [DELETED]

D = [DELETED]

 

[DELETED] Measurement Rebate Table

 

Measurement Period  

[DELETED]

(C)

  

Rebate Percent

(B)

[DELETED]

        

 

* Subject to the terms of this Agreement, Dialysis Center will [DELETED] during
the [DELETED] and [DELETED]. Notwithstanding anything contained herein to the
contrary, the maximum rebate percent

 

15



--------------------------------------------------------------------------------

Agreement No. 200308360 (Continued)

--------------------------------------------------------------------------------

 

payable for any [DELETED] Measurement Period shall not exceed [DELETED] under
this [DELETED] program.

 

  (c) Payment: The [DELETED] will be calculated and paid to Dialysis Center on a
[DELETED] basis. Failure of Dialysis Center to qualify during a particular
[DELETED] shall not affect Dialysis Center’s eligibility to qualify during any
other [DELETED], nor shall Dialysis Center’s qualification during a particular
[DELETED] automatically result in qualification during any other [DELETED].
Payment is contingent upon receipt by Amgen of the Certification Letter
(attached hereto as Exhibit 1) and all required Data for the corresponding
[DELETED] (including the [DELETED]). Upon execution of this Agreement, Dialysis
Center shall simultaneously provide to Amgen the executed Certification Letter,
and Amgen hereby acknowledges that it has received such required Certification
Letter in a form and substance satisfactory to Amgen. Delivery of such
Certification Letter shall serve to qualify Dialysis Center’s participation in
the [DELETED] throughout the Term of this Agreement for the limited purpose of
certification of the accuracy of the data submitted to Amgen hereunder. Such
data must be submitted, on a [DELETED] basis, and no later than [DELETED] days
after the end of [DELETED]. If such data is received more than [DELETED] days
after the [DELETED] within a given [DELETED], the total Qualified Purchases of
EPOGEN® attributable to Dialysis Center during such [DELETED] will be excluded
from the calculation of the [DELETED] for that [DELETED]. Notwithstanding the
foregoing, if Amgen receives all required data from a minimum of [DELETED] of
all Affiliates within the definition of “Dialysis Center” within the time frame
referenced above for any [DELETED] within a given [DELETED], the total Qualified
Purchases of EPOGEN® attributable to Dialysis Center and all Affiliates during
such [DELETED], will be included in the calculation of the [DELETED] for that
[DELETED]. If Amgen receives all required data from [DELETED] of all Affiliates
within the definition of “Dialysis Center” within the time frame set forth
herein for any [DELETED] within a given [DELETED], the total Qualified Purchases
of EPOGEN® attributable to those Affiliates that have submitted the required
data during such [DELETED] will be included in the calculation of the [DELETED]
for that [DELETED]. If Amgen receives all required data from less than [DELETED]
of all Affiliates within the definition of “Dialysis Center” for any [DELETED]
within a given [DELETED], no Qualified Purchases of Dialysis Center during such
[DELETED] will be included in the calculation of the [DELETED] for that
[DELETED]. However, if Amgen determines that any Affiliate is consistently not
submitting the required data, Amgen and Dialysis Center will work
collaboratively in resolving such inconsistencies. Amgen will use its best
efforts to notify Dialysis Center in writing, no later than [DELETED] after the
receipt and acceptance by Amgen of the data, of the identity of all those
Affiliates, if any, which have failed to meet the data submission requirements
for that [DELETED]. Amgen reserves the right, in its sole discretion, to exclude
any consistently non-reporting Affiliate’s Qualified Purchases of EPOGEN® from
the calculation of the [DELETED] for any relevant [DELETED]. Subject to the
terms of this Agreement, Dialysis Center will [DELETED] during [DELETED] and
[DELETED]. Notwithstanding the forgoing, payment for any period that is not
equivalent to a complete [DELETED] will be based on the data that is available
for that period.

 

The [DELETED] discount will vest on the [DELETED] of the [DELETED], and be paid
[DELETED] within [DELETED] days after the receipt of data, in accordance with
the terms and conditions described above. Dialysis Center shall have the right,
at its own cost and expense, at all times to audit all data and all calculations
relevant to the determination of eligibility for and the amount of the [DELETED]
to be paid to Dialysis Center hereunder.

 

[DELETED]

 

6.

[DELETED].  Throughout the Term of the Agreement, Dialysis Center may qualify
for the [DELETED] provided it meets the criteria described below in this Section
6. The [DELETED] is designed to improve

 

16



--------------------------------------------------------------------------------

Agreement No. 200308360 (Continued)

--------------------------------------------------------------------------------

 

 

patient outcomes. If Dialysis Center [DELETED] or otherwise [DELETED], the
parties shall [DELETED]. [DELETED].

 

  (a) Requirements: In order to qualify for the [DELETED], Dialysis Center must
[DELETED] this Appendix A, and Dialysis Center [DELETED], as that term is
defined below, of [DELETED]. Dialysis Center must provide Amgen the [DELETED],
on a [DELETED] basis, and no later than [DELETED] days after the end of
[DELETED], in a format acceptable to Amgen.

 

  (b) Calculation: Assuming Dialysis Center has fulfilled all requirements as
described in Section 6(a) above, to qualify for the [DELETED], Dialysis Center
must achieve, on a [DELETED] basis, with the [DELETED] of the Term of this
Agreement being measured from [DELETED], an [DELETED] of [DELETED]. The
[DELETED] of the term shall be measured from [DELETED] but shall be used to
calculate the discount for the period from [DELETED]. The [DELETED] shall be
based upon [DELETED]. For purpose of calculating the [DELETED] for each
applicable [DELETED], Dialysis Center shall use [DELETED] for each patient,
[DELETED] in accordance with the [DELETED], and, in all other material respects,
consistent with the [DELETED] currently employed by Dialysis Center. For each
[DELETED] will be [DELETED] depending on the [DELETED], in accordance with the
[DELETED]. The [DELETED] is a [DELETED] of the [DELETED]. The [DELETED] will be
calculated as the [DELETED] based on [DELETED] for all patients treated at
Dialysis Center and its Affiliates during each applicable [DELETED], in
accordance with the [DELETED] Schedule listed below:

 

[DELETED] Schedule

 

[DELETED]

 

* All [DELETED] shall be counted [DELETED].

** [DELETED].

2 [DELETED].

3 [DELETED].

 

The [DELETED] will be calculated on a [DELETED] basis in accordance with Amgen’s
discount calculation schedules. Following the submission of the [DELETED] by
Dialysis Center, Amgen shall then calculate Dialysis Center’s [DELETED] in
accordance with the following formula and the incentive table listed below:

 

[DELETED] = A X B

 

Where:

 

A = [DELETED] of EPOGEN® during the relevant [DELETED].

B = A percent in accordance with the [DELETED].

C = [DELETED]

D = [DELETED]

 

[DELETED] Rebate Schedule

 

[DELETED]

 

Notwithstanding anything contained herein to the contrary, the maximum rebate
percent payable for any [DELETED], shall not exceed [DELETED] under this
[DELETED] program.

 

17



--------------------------------------------------------------------------------

Agreement No. 200308360 (Continued)

--------------------------------------------------------------------------------

 

  (c) Payment: The [DELETED] will be calculated and paid to Dialysis Center on a
[DELETED] basis. Payment for each applicable [DELETED] is contingent upon
receipt and verification by Amgen of the [DELETED] for the applicable [DELETED].
The [DELETED] must be submitted, on a [DELETED] basis, and no later than
[DELETED] days after the end of each [DELETED]. If the [DELETED] is received
more than [DELETED] days after the [DELETED] of any given [DELETED], the total
Qualified Purchases of EPOGEN® attributable to Dialysis Center during such
[DELETED] will be excluded from the calculation of the [DELETED] for that
[DELETED]. Failure of Dialysis Center to qualify during a particular [DELETED]
shall not affect Dialysis Center’s eligibility to qualify during any other
[DELETED], nor shall Dialysis Center’s qualification during a particular
[DELETED] automatically result in qualification during any other [DELETED].
Notwithstanding the foregoing, payment for any period that is not equivalent to
a complete [DELETED] will be made based on the data that is available for that
period.

 

The [DELETED] discount will vest on the last day of the corresponding [DELETED],
and be paid [DELETED] within [DELETED] days after the receipt of data, in
accordance with the terms and conditions described above. Dialysis Center shall
have the right, at its own cost and expense, at all times to audit all data and
all calculations relevant to the determination of eligibility for and the amount
of the [DELETED] to be paid to Dialysis Center hereunder.

 

[DELETED].

 

18



--------------------------------------------------------------------------------

Agreement No. 200308360 (Continued)

--------------------------------------------------------------------------------

 

Appendix B: List of Dialysis Center Affiliates

 

Please refer to attached list of affiliates.

 

19



--------------------------------------------------------------------------------

Center Name

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

   City


--------------------------------------------------------------------------------

   ST


--------------------------------------------------------------------------------

   Zip


--------------------------------------------------------------------------------

Alhambra Dialysis Center, Dba: Total Renal Care—Alhambra

   1315 Alhambra Boulevard, Suite 100    Sacramento    CA    95816

Antelope Dialysis Center, Dba: Total Renal Care-Antelope Clinic

   6406 Tupelo Drive, Suite A    Citrus Heights    CA    95621

Antioch Dialysis Center

   3100 Delta Fair Boulevard    Antioch    CA    94509

Appomattox Dialysis Center

   15 West Old Street    Petersburg    VA    23803

Arcadia Dialysis Center

   1341 East Oak Street    Arcadia    FL    34266

Asheville Kidney Center for Dialysis—A Total Renal Care Facility

   10 Mcdowell Street    Asheville    NC    28801

Atlantic Artificial Kidney Center

   6 Industrial Way West, Meridian Center #3    Eatontown    NJ    07724

Baker Place Dialysis Center

   5084 Ames Avenue    Omaha    NE    68104

Bakers Ferry Dialysis # 0456

   3645 Bakers Ferry Road    Atlanta    GA    30331

Baltimore County Dialysis Facility
(Mason-Dixon Dialysis Facility)

   9635a Liberty Road    Randallstown    MD    21133

Bardstown Dialysis Center #2055

   210 West John Fitch Avenue    Bardstown    KY    40004

Batesville Dialysis Center

   232 State Road 129 North    Batesville    IN    47006

Baton Rouge Clinic

   7373 Perkins Road    Baton Rouge    LA    70808

Bay Area Dialysis Center, Inc.

   1101 9th Street North    St. Petersburg    FL    33701

Bay Breeze Dialysis

   11465 Ulmerton Road    Largo    FL    33778

Bayonet Point—Hudson Kidney Center

   14144 Nephron Lane    Hudson    FL    34667

Bertha Sirk Dialysis Center, Inc.

   5820 York Road, Suite 10    Baltimore    MD    21212

Bloomington Dialysis Davita

   8591 Lyndale Avenue South    Bloomington    MN    55420

Boca Raton Artificial Kidney Center

   998 Northwest 9th Court    Boca Raton    FL    33486

Boston Post Road Dialysis Center

   4026 Boston Road    Bronx    NY    10466

Bricktown Dialysis

   525 Jack Martin Boulevard, Suite 200    Brick    NJ    08724

Brookhollow Dialysis Center #2027

   4918 West 34th Street    Houston    TX    77092

Burlington Dialysis Center

   873 Heather Road    Burlington    NC    27215

Cambridge Dialysis Center

   300 Bryn Street, First Floor    Cambridge    MD    21613

Camelback Pd Center #627

   7321 East Osborne Drive    Scottsdale    AZ    85251

Catskill Dialysis and Renal Disease Center

   Route 42 and Lloyd Lane    Monticello    NY    12701

Ceilo Vista Dialysis

   7200 Gateway East, Suite B.    El Paso    TX    79915

Central City Dialysis Center

   1300 Murchison Street, Suite 320    El Paso    TX    79902

Chadbourn Dialysis Center

   210 East Strawberry Boulevard    Chadbourn    NC    28431

Chico Dialysis Center, Dba: Total Renal Care—Chico

   530 Cohasset Road    Chico    CA    95926

Children’s Memorial Dialysis Center—Total Renal Care

   2611 North Halsted    Chicago    IL    60614

Churchview Dialysis Unit

   5970 Churchview Drive    Rockford    IL    61107

Clarkson Kidney Center #1575

   987550 Nebraska Medical Center    Omaha    NE    68198

Clarkston Dialysis of Davita

   6770 Dixie Highway, Suite 205    Clarkston    MI    48346

Community Hemodialysis Unit of San Francisco

   1800 Haight Street    San Francisco    CA    94117

Complete Dialysis Care South

   111 Southwest 23rd Street, Suite D    Fort Lauderdale    FL    33315

Complete Dialysis Care, Inc.

   7850 West Sample Road    Coral Springs    FL    33065

Coney Island Dialysis

   26-48 Brighton 11 Street    Brooklyn    NY    11235

Continental Dialysis Center—Alexandria

   5999 Stevenson Avenue, Suite 100    Alexandria    VA    22304

Continental Dialysis Center—Manassas

   8409 Dorsey Circle, Suite 101    Manassas    VA    20110

Continental Dialysis Center—Springfield Trc

   8350a Traford Lane    Springfield    VA    22152

Continental Dialysis Center—Woodbridge Dialysis

   2751 Killarney Drive    Woodbridge    VA    22192

Copperfield Dialysis Center #2004

   1030 Binehaven Drive    Concord    NC    28026

Covina Dialysis Center

   1547 West Garvey Avenue    West Covina    CA    91791

Creekside Dialysis Center #2017

   141 Parker Street    Vacaville    CA    95688

Crestwood Dialysis Center #1576

   9901 Watson Road, Suite 125    Crestwood    MO    63126

Crystal River Dialysis Center

   7435 West Gulf To Lake Highway    Crystal River    FL    34429

Cyfair Dialysis Center

   9110 Jones Road, Suite 110    Houston    TX    77065

Da Vita—Broken Arrow Dialysis Center

   601 South Aspen Avenue    Broken Arrow    OK    74012

Da Vita—Claremore Dialysis Center

   202 East Blue Starr Drive    Claremore    OK    74017

Da Vita—Conroe Dialysis

   500 Medical Center Boulevard, Suite 175    Conroe    TX    77304

Da Vita—Corona Dialysis Center

   1820 Fullerton Avenue, Suite 180    Corona    CA    92881

Da Vita—Cortez Dialysis

   610 East Main Street, Suite C    Cortez    CO    81321

 

20



--------------------------------------------------------------------------------

Center Name

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

   City


--------------------------------------------------------------------------------

   ST


--------------------------------------------------------------------------------

   Zip


--------------------------------------------------------------------------------

Da Vita—Crescent City Dialysis

   3909 Bienville Street, Suite 1b    New Orleans    LA    70119

Da Vita—East Bay Peritoneal Dialysis

   13939 East 14th Street, Suite 110    San Leandro    CA    94578

Da Vita—East Wichita Dialysis

   320 North Hillside    Wichita    KS    67214

Da Vita—Four Corners Dialysis Center

   815/817 West Broadway    Farmington    NM    87401

Da Vita—Grant Park Dialysis

   5000 Burroughs Avenue, Northeast    Washington    DC    20019

Da Vita—Indio Dialysis

   46-767 Monroe Street, Suite 101    Indio    CA    92201

Da Vita—Lawrenceburg Dialysis

   555 Eads Parkway, Suite 200    Lawrenceburg    IN    47025

Da Vita—Mountain Vista Dialysis Center

   401 B. East Highland Avenue    San Bernardino    CA    92404

Da Vita—Okmulgee Dialysis Center

   1101 South Belmont, Suite #204    Okmulgee    OK    74447

Da Vita—Tahlequah Dialysis Center

   228 North Bliss Avenue    Tahlequah    OK    74464

Da Vita—Temecula Dialysis

   40945 County Center Drive, Suite G.    Temecula    CA    92591

Da Vita—Tri-Parish Chronic Renal Center

   2345 St. Claude Avenue    New Orleans    LA    70117

Da Vita—Westbank Chronic Renal Center

   4422 General Meyer Avenue, Suite 103    New Orleans    LA    70131

Da Vita Flushing Dialysis

   3469 Pierson Place    Flushing    MI    48433

Da Vita Lakewood Dialysis Center

   4645 Silva Street    Lakewood    CA    90712

Da Vita Longmont Dialysis

   1700 Kylie Drive, Suite 170    Longmont    CO    80501

Da Vita Neptune Dialysis

   2180 Bradley Avenue    Neptune    NJ    07753

Da Vita University Dialysis Center

   300 University Avenue, Suite 103    Sacramento    CA    95825

Davison Dialysis Center

   1011 South State Road    Davison    MI    48423

Davita—Boulder Dialysis Center

   2880 Folsom Street, Suite 110    Boulder    CO    80304

Davita—Denver Dialysis

   1719 East 19th Avenue    Denver    CO    80218

Davita—Derby

   250 West Red Powell Road    Derby    KS    67037

Davita—Detroit Dialysis

   2674 East Jefferson    Detroit    MI    48207

Davita—Edmond Dialysis

   50 South Baumann Avenue    Edmond    OK    73034

Davita—Fairfield Dialysis Center

   604 Empire Street    Fairfield    CA    94533

Davita—Gary

   4802 Broadway    Gary    IN    46408

Davita—Hammond

   222 Douglas Street    Hammond    IN    46320

Davita—Kenneth Hahn Plaza Dialysis Center

   11854 Wilmington Avenue    Los Angeles    CA    90059

Davita—Littleton

   209 West County Line Road    Littleton    CO    80129

Davita—Newton

   1223 Washington Road    Newton    KS    67114

Davita—North Las Vegas

   2300 Mcdaniel Street    North Las Vegas    NV    89030

Davita—Peralta Renal Center

   450 30th Street    Oakland    CA    94609

Davita—Provo

   1134 North 500 West    Provo    UT    84604

Davita—Rialto Dialysis

   1850 North Riverside Avenue, Suite 150    Rialto    CA    92376

Davita—San Leandro

   198 East 14th Street    San Leandro    CA    94577

Davita—Sparks Dialysis

   2345 East Prater Way, Suite 100    Sparks    NV    89434

Davita—Westminster Dialysis Center

   9053 Harland Street, Unit 90    Westminster    CO    80030

Davita—Winter Haven

   400 Security Square    Winter Haven    FL    33880

Davita—Altus Dialysis Center

   205 South Park Lane, Suite 130    Altus    OK    73521

Davita—Arden Hills Dialysis

   3900 Northwoods Drive, Suite 110    Arden Hills    MN    55112

Davita—Aurora Dialysis

   1411 South Potomac, Suite 100    Aurora    CO    80012

Davita—Beverly Hills Dialysis Center

   8762 West Pico Boulevard    Los Angeles    CA    90035

Davita—Bluff City Dialysis

   2400 Lucy Lee Parkway, Suite E.    Poplar Bluff    MO    63901

Davita—Buena Vista

   347 Highway 41 North    Buena Vista    GA    31803

Davita—Central Tulsa Dialysis

   1124 South St. Louis Avenue    Tulsa    OK    74120

Davita—Cherokee Dialysis Center

   53 Echota Church Road    Cherokee    NC    28719

Davita—Cincinnati

   815 Eastgate Boulevard South    Cincinnati    OH    45245

Davita—Cleveland Dialysis Center

   600 East Houston Street, Suite 630    Cleveland    TX    77327

Davita—Dennison

   1220 Reba Macentire Lane    Denison    TX    75020

Davita—Dialysis Care of Franklin County

   1706 North Carolina Highway 39 North    Louisburg    NC    27549

Davita—Doctors Dialysis Center of East Los Angeles

   4036 East Whittier Boulevard, Suite 100    Los Angeles    CA    90023

Davita—Duncan Dialysis

   2645 West Elk    Duncan    OK    73533

Davita—Durant #2024

   411 Westside Drive    Durant    OK    74701

Davita—East Chicago

   4320 Fir Street, Suite 404    East Chicago    IN    46312

Davita Easton Dialysis

   402 Marvel Court    Easton    MD    21601

Davita—Eaton Canyon Dialysis Center

   2551 East Washington Boulevard    Pasadena    CA    91107

 

21



--------------------------------------------------------------------------------

Center Name

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

   City


--------------------------------------------------------------------------------

   ST


--------------------------------------------------------------------------------

   Zip


--------------------------------------------------------------------------------

Davita—Elk City

   1710 West 3rd Street, Suite 101    Elk City    OK    73644

Davita—Flint Dialysis Center #1557

   Two Hurley Plaza, Suite 115    Flint    MI    48503

Davita—Forest Lake Dialysis Unit

   1068 South Lake Street    Forest Lake    MN    55025

Davita Fort Pierce

   1801 South 23rd Street, Suite 1    Fort Pierce    FL    34950

Davita—Greater Portsmouth Dialysis Center #1544

   3516 Queen Street    Portsmouth    VA    23707

Davita Hayward Dialysis Center

   22477 Maple Court    Hayward    CA    94541

Davita—Hermiston Dialysis Center

   1155 West Linda Avenue    Hermiston    OR    97838

Davita—Hopewell Dialysis

   301 West Broadway    Hopewell    VA    23860

Davita—Houston Kidney Center—Cypress Station

   221 Fm 1960 Road West    Houston    TX    77090

Davita Jonesboro

   118 Stockbridge Road    Jonesboro    GA    30236

Davita—Lamplighter Dialysis Center #2051

   12654 Lamplighter Square    St. Louis    MO    63128

Davita—Las Vegas Dialysis Center

   3100 West Charleston, Suite 100    Las Vegas    NV    89102

Davita—Leesburg Dialysis

   801 East Dixie Avenue, Suite 108-A    Leesburg    FL    34748

Davita—Lodi Community Dialysis, Inc.

   2415 West Vine Street, Suite 106    Lodi    CA    95242

Davita—Lonestar Dialysis Center

   8560 Monroe Road    Houston    TX    77061

Davita—Marshall Dialysis

   1301 South Washington    Marshall    TX    75670

Davita—Miami Dialysis Center

   200 2nd Avenue Southwest    Miami    OK    74354

Davita—Miami Lakes Artifical Kidney Center

   14600 60th Avenue Northwest    Miami Lakes    FL    33014

Davita—Michigan City

   120 Dunes Plaza    Michigan City    IN    46360

Davita Midtown Atlanta

   121 Linden Avenue    Atlanta    GA    30308

Davita Milledgeville

   400 South Wayne Street    Milledgeville    GA    31061

Davita—Mission Dialysis Center of Oceanside

  
2227-B El Camino Real, Camino Town and Country Shopping Center    Oceanside   
CA    92054

Davita—Mission Dialysis Center of San Diego

   7007 Mission Gorge Road    San Diego    CA    92120

Davita—Mission Dialysis of El Cajon

   858 Fletcher Parkway    El Cajon    CA    92020

Davita—Montclare, Aka; Belmont Avenue Dialysis Center #2030

   7009 West Belmont Avenue    Chicago    IL    60634

Davita—Munster

   8317 Calumet Avenue, Suite A    Munster    IN    46321

Davita—Muskogee Community Dialysis

   2913 Azalea Park Boulevard    Muskogee    OK    74401

Davita—Napa Dialysis Center

   3900—C Bel Aire Plaza    Napa    CA    94558

Davita—Nephrology Center of Augusta, Inc.

   1238 D’Antignac Street    Augusta    GA    30901

Davita New Orleans

   4528 Freret Street    New Orleans    LA    70115

Davita—Norman

   1818 West Lindsey, B. 104    Norman    OK    73069

Davita—Northwest Bethany

   7800 Northwest 23rd Street, Suite A    Bethany    OK    73008

Davita—Oklahoma City

   4140 West Memorial Road, Suite 107    Oklahoma City    OK    73120

Davita—Omni

   9350 Kirby, Suite 110    Houston    TX    77054

Davita—Owings Mills

   10 Cross Road, Suite 110    Owings Mills    MD    21117

Davita Palm Desert Dialysis Center, Inc.

   41-501 Corporate Way    Palm Desert    CA    92260

Davita—Panama City Dialysis

   615 Highway 231    Panama City    FL    32405

Davita—Paramount Dialysis Center

   8319 Alondra Boulevard    Paramount    CA    90723

Davita—Peninsula Dialysis Center #1545

   2 Bernardine Drive, 1st Floor    Newport News    VA    23602

Davita—Piedmont Dialysis

   2710 Telegraph Avenue    Oakland    CA    94612

Davita—Pipestone Dialysis Center

   911 5th Avenue Southwest    Pipestone    MN    56164

Davita—Pompano Beach Artificial Kidney Center

   1311 East Atlantic Boulevard    Pompano
Beach    FL    33060

Davita—Port Charlotte Artificial Kidney Center

   4300 Kings Highway, Suite 406, Box D17    Port Charlotte    FL    33980

Davita—Portsmouth Dialysis Center #2014

   2000 High Street    Portsmouth    VA    23704

Davita—San Antonio Dialysis Center

   1211 East Commerce Street    San Antonio    TX    78205

Davita—Santa Ana Dialysis

   1820 East Deere Avenue    Santa Ana    CA    92705

Davita—Shawnee Dialysis Center

   2508 North Harrison Avenue    Shawnee    OK    74804

Davita—Southwest Atlanta Nephrology

   3620 Martin Luther King Drive Southwest    Atlanta    GA    30331

 

22



--------------------------------------------------------------------------------

Center Name

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

   City


--------------------------------------------------------------------------------

   ST


--------------------------------------------------------------------------------

   Zip


--------------------------------------------------------------------------------

Davita—Stilwell Dialysis Center

   319 North 2nd Street    Stilwell    OK    74960

Davita—Summerlin Dialysis Center

   653 Town Center Drive, Building 2,
Suite 70    Las Vegas    NV    89144

Davita—Sunrise Dialysis Center, Inc.

   13039 Hawthorne Boulevard    Hawthorne    CA    90250

Davita—Thornton Dialysis Center

   8800 Fox Drive    Denver    CO    80260

Davita—Tokay Dialysis Center #2016

   312 Fairmont Avenue    Lodi    CA    95240

Davita—Tulsa

   4436 South Harvard    Tulsa    OK    74135

Davita—University Park Dialysis Center

   3986 South Figueroa Street    Los Angeles    CA    90037

Davita—USC Kidney Center

   2310 Alcazar Street    Los Angeles    CA    90089

Davita—Vacaville Dialysis Center

   1241 Alamo Drive, Suite 7    Vacaville    CA    95687

Davita—Valparaiso

   606 Lincolnway    Valparaiso    IN    46383

Davita—Venice Dialysis Center

   816 Pinebrook Road    Venice    FL    34285

Davita—Victoria Dialysis

   1405 Victoria Station Drive    Victoria    TX    77901

Davita—Warsaw Dialysis Center #0567

   213 West College Street    Warsaw    NC    28398

Davita—Waynesville Dialysis Center #2000

   11 Park Terrace Drive    Clyde    NC    28721

Davita—West Detroit Dialysis Center #1532

   12950 West Chicago Street    Detroit    MI    48228

Davita—West Mount Houston Dialysis

   2506 West Mount Houston Road, Suite A    Houston    TX    77038

Davita # 476—Iris City Dialysis

   521 North Expressway Village, Suite 1509    Griffin    GA    30223

Davita Arvada Dialysis

   9950 West 80th, Suite 25    Arvada    CO    80005

Davita Bountiful Dialysis

   724 West 500 South, Suite 300    West Bountiful    UT    84087

Davita Brea Dialysis Center

   595 Tamarack Avenue, Suite A    Brea    CA    92821

Davita Burnsville Dialysis

   303 East Nicollet, Suite 363    Burnsville    MN    55337

Davita Capitol Dialysis

   555 Park Street, Suite 230    St. Paul    MN    55103

Davita Cass Lake Dialysis

   602 Grand Utley Street    Cass Lake    MN    56633

Davita Chinle Dialysis Facility

   U.S. Highway 191, PO Box 897    Chinle    AZ    86503

Davita Clinton Dialysis Center

   150 South 31st Street    Clinton    OK    73601

Davita Commerce City Dialysis

   6320 Holly Street    Commerce City    CO    80022

Davita Coon Rapids Dialysis

   3960 Coon Rapids Boulevard, Suite 309    Coon Rapids    MN    55433

Davita Crescent Heights Dialysis

   8151 Beverly Boulevard    Los Angeles    CA    90048

Davita Deerfield Beach

   1983 West Hillsboro Boulevard    Deerfield Beach    FL    33442

Davita Desert Mountain Dialysis

   9220 East Mountainview Road, Suite 105    Scottsdale    AZ    85258

Davita Dialysis

   5610 Almeda Road    Houston    TX    77004

Davita Dialysis

   611 Electric Avenue    Lewistown    PA    17044

Davita Dialysis Center of Middle Georgia

   747 Second Street    Macon    GA    31201

Davita Dialysis Eagan #2041

   2750 Blue Water Road, Suite 300    Eagan    MN    55121

Davita Dialysis Unit—Hopi Health Care Center

   Highway 264—Mile Marker 388    Polacca    AZ    86042

Davita Doctors Dialysis Center of Montebello

   1721 West Whittier Boulevard    Montebello    CA    90640

Davita East Macon Dialysis

   750 Baconsfield Drive, Suite 103    Macon    GA    31211

Davita Englewood Dialysis

   3247 South Lincoln Street    Englewood    CO    80113

Davita First Landing Dialysis Center

   1745 Camelot Drive, Suite 100    Virginia Beach    VA    23454

Davita Forest Park Dialysis Center

   380 Forest Parkway    Forest Park    GA    30297

Davita Fort Valley Dialysis Center

   557 North Bluebird Boulevard    Fort Valley    GA    31030

Davita Garey Dialysis Center

   1880 North Garey Avenue    Pomona    CA    91767

Davita Garfield Hemodialysis Center

   118 Hilliard Avenue    Monterey Park    CA    91754

Davita Glendora Dialysis Center

   120 West Foothill Boulevard    Glendora    CA    91741

Davita Grand Blanc Dialysis

   3625 Genesys Parkway    Grand Blanc    MI    48439

Davita Greater El Monte Dialysis Center

   1938 Tyler Avenue, Suite J-168    El Monte    CA    91733

Davita Griffin Dialysis Center

   731 South 8th Street    Griffin    GA    30224

Davita Harbor-UCLA

   21602 South Vermont Avenue    Torrance    CA    90502

Davita Hemet Dialysis Center

   1330 South State Street, Suite B.    San Jacinto    CA    92583

Davita Hendersonville Dialysis Center

   500 Beverly Hanks Center, Highway 25 North    Hendersonville    NC    28792

Davita Hollywood Dialysis Center

   5108 Sunset Boulevard    Los Angeles    CA    90027

Davita Home Dialysis

   825 South Eighth Street, Sl16    Minneapolis    MN    55404

Davita Hope Dialysis Center

   300 Marcella Road    Hampton    VA    23666

Davita Jackson Dialysis Center

   234 West Louis Glick Highway    Jackson    MI    49201

Davita Kayenta Dialysis Facility

   Highway 163, PO Box 217    Kayenta    AZ    86033

 

23



--------------------------------------------------------------------------------

Center Name

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

   City


--------------------------------------------------------------------------------

   ST


--------------------------------------------------------------------------------

   Zip


--------------------------------------------------------------------------------

Davita Kenner Regional Dialysis Center

   200 West Esplanade Avenue, Suite 100    Kenner    LA    70065

Davita Lakewood Crossing Dialysis

   1057 South Wadsworth Boulevard    Lakewood    CO    80226

Davita Lakewood Dialysis Center

   1750 North Pierce Street, Suite B.    Lakewood    CO    80214

Davita Lincolnland

   1112 Centre West Drive    Springfield    IL    62704

Davita Logan Square Dialysis Services, Inc.

   2659 North Milwaukee Avenue    Chicago    IL    60647

Davita Los Angeles Dialysis Center

   2250 South Western Avenue, Suite 100    Los Angeles    CA    90018

Davita Lowry Dialysis Center

   7465 East 1st Avenue, Suite A    Denver    CO    80230

Davita Lufkin Dialysis

   509 Chestnut Village    Lufkin    TX    75901

Davita Macomb Kidney Center

   11885 East 12 Mile Road, Suites 100a-100b    Warren    MI    48093

Davita Main Place Dialysis

   972 Town and Country Road    Orange    CA    92868

Davita Merrillville Dialysis

   9223 Taft Street    Merrillville    IN    46410

Davita Michigan Kidney Center—Brighton

   7960 West Grand River, Suite 210    Brighton    MI    48114

Davita Midvalley Dialysis Center

   5578 South 1900 West    Taylorsville    UT    84118

Davita Minnetonka Dialysis Unit

   17809 Hutchins Drive    Minnetonka    MN    55345

Davita Mission Dialysis Center

   1181 Broadway    Chula Vista    CA    91911

Davita Montclair Dialysis Center

   5050 Palo Verde Street, Suite 100    Montclair    CA    91763

Davita Monterey Park Dialysis Center, Inc.

  
2560 Corporate Place, Building D, Suites 100-101    Monterey Park    CA    91754

Davita Moultrie Dialysis Center

   2419 South Main Street    Moultrie    GA    31768

Davita Newport News Dialysis

   700 Newmarket Square    Newport News    VA    23605

Davita Norwalk Dialysis Center

   12375 East Imperial Highway    Norwalk    CA    90650

Davita of Haines City

   110 Patterson Road    Haines City    FL    33844

Davita of Sterling Dialysis Center

   46396 Benedict Drive, Suite 100    Sterling    VA    20164

Davita of Vidalia

   1806 Edwina Drive    Vidalia    GA    30474

Davita of Woodstock

   2001 Professional Parkway, Suite 100    Woodstock    GA    30188

Davita Pacific Coast Dialysis Center

   1416 Centinela Avenue    Inglewood    CA    90302

Davita Piedmont Dialysis Center

   1575 Northside Drive Northeast, Suite 365    Atlanta    GA    30318

Davita Pikes Peak Dialysis Center

   2002 Le Laray Street    Colorado Springs    CO    80909

Davita Pin Oak Dialysis

   1302 Pin Oak Road    Katy    TX    77494

Davita Pine City Dialysis

   129 East 6th Avenue    Pine City    MN    55063

Davita Pocono Dialysis Center

   447 Office Plaza—100 Plaza Court, Suite B    East Stroudsburg    PA    18301

Davita Premier Dialysis

   7612 Atlantic Avenue    Cudahy    CA    90201

Davita Printer’s Place Dialysis Center

   2802 International Circle    Colorado Springs    CO    80910

Davita Renal Care—UCLA Dialysis Center

   200 UCLA Medical Plaza, Suite 565    Los Angeles    CA    90095

Davita Rockville

   14915 Broschart Road, Suite 100    Rockville    MD    20850

Davita Sapulpa Dialysis Center

   9647 Ridgeview Street    Tulsa    OK    74131

Davita Shiprock Dialysis Center

   Us Highway 666 North, PO Box 2156    Shiprock    NM    87420

Davita South Denver Dialysis

   990 East Harvard Avenue    Denver    CO    80210

Davita South San Antonio Dialysis

   1313 Southeast Military Drive, Suite 111    San Antonio    TX    78214

Davita—Southwest San Antonio Dialysis

   7515 Barlite Boulevard    San Antonio    TX    78224

Davita St. Louis Park Dialysis

   6490 Excelsior Boulevard    Minneapolis    MN    55426

Davita St. Paul Dialysis

   555 Park Street, Suite 180    St. Paul    MN    55103

Davita Swannanoa Dialysis Center #1508

   2305 Us Highway 70    Swannanoa    NC    28778

Davita Valley View Dialysis

   26900 Cactus Avenue    Moreno Valley    CA    92555

Davita Washington Dialysis Center

   154 Washington Plaza    Washington    GA    30673

Davita Washington Plaza Dialysis Center

   516-522 East Washington Boulevard    Los Angeles    CA    90015

Davita Wheaton Dialysis

   11941 Georgia Avenue, Wheaton Park Shopping Center    Wheaton    MD    20902

Davita Whiteside Dialysis

   2600 North Locust Avenue, Suite D    Sterling    IL    61081

Davita Whittier Dialysis Center

   10055 Whittwood Drive    Whittier    CA    90603

Davita—Wichita Dialysis

   909 North Topeka    Wichita    KS    67214

Davita Wilshire Dialysis Center

   1212 Wilshire Boulevard    Los Angeles    CA    90017

Davita Woodbury Dialysis

   1850-3 Weir Drive    St. Paul    MN    55125

Davita-South County Dialysis

   4145 Union Road    St. Louis    MO    63129

 

24



--------------------------------------------------------------------------------

Center Name

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

   City


--------------------------------------------------------------------------------

   ST


--------------------------------------------------------------------------------

   Zip


--------------------------------------------------------------------------------

De Kalb Dialysis Unit

   8 Health Services Drive, Suite C Professional Building    De Kalb    IL   
60115

Delray Artificial Kidney Center

   16244 South Military Trail, Suite 110    Delray Beach    FL    33484

Delta-Sierra Dialysis Center—Total Renal Care

   555 West Benjamin Holt Drive, Suite 200    Stockton    CA    95207

Dialysis Associates of the Palm Beaches, Inc.

   2611 Poinsettia Avenue    West Palm Beach    FL    33407

Dialysis Care of Anson County

   923 East Caswell Street    Wadesboro    NC    28170

Dialysis Care of Edgecombe County

   3206 Western Boulevard    Tarboro    NC    27886

Dialysis Care of Hoke County

   403 South Main Street    Raeford    NC    28376

Dialysis Care of Kannapolis

   1607 North Main Street    Kannapolis    NC    28081

Dialysis Care of Martin County

   100 Medical Drive    Williamston    NC    27892

Dialysis Care of Mecklenburg

   3515 Latrobe Drive    Charlotte    NC    28211

Dialysis Care of Montgomery County

   318 North Main Street    Troy    NC    27371

Dialysis Care of Moore

   #16 Regional Drive, Suite 1-4    Pinehurst    NC    28374

Dialysis Care of North Mecklenberg

   9030 Glenwater Drive    Charlotte    NC    28262

Dialysis Care of Richmond

   Highway 177 South, Behind Britthaven    Hamlet    NC    28345

Dialysis Care of Rockingham County

   251 West King’s Highway    Eden    NC    27288

Dialysis Care of Rowan

   1406 B. West Innes Street    Salisbury    NC    28144

Dialysis Care of Rutherford County

   226 Commercial Drive    Forest City    NC    28043

Dialysis Care of Wayne County

   2403 Wayne Memorial Drive    Goldsboro    NC    27530

Dialysis Center At Oxford Court

   930 Town Center Drive, Suite G. 100    Langhorne    PA    19047

Dialysis Center At St. Mary

   1205 Langhorne-Newtown Road Asb First Floor    Langhorne    PA    19047

Dialysis Center of Gonzales

   428 St. Andrew Street    Gonzales    TX    78629

Dialysis Center of Middle Georgia

   509 North Houston Road    Warner Robins    GA    31093

Dialysis of Des Moines

   501 Southwest 7th Street, Suite B.    Des Moines    IA    50309

Dialysis of Georgia, L.L.C.

   1565 East Highway 34, Suite A    Newnan    GA    30265

Dialysis of Georgia, LLC—Ellijay

   91 Southside Church Street    Ellijay    GA    30540

Dialysis of Georgia, LLC—Gainesville

   2545 Flintridge Road, Suite 130    Gainesville    GA    30501

Dialysis of Reading

   2201 Dengler Street    Reading    PA    19606

Dialysis Specialists of Dallas, Dba: Elmbrook Kidney Center

   7920 Elmbrook, Suite 108    Dallas    TX    75247

Dialysis Systems of Covington—Davita

   210 Greenbriar Boulevard    Covington    LA    70433

Dialysis Systems of Hammond—Davita

   2570 Southwest Railroad Avenue, Suite A    Hammond    LA    70403

Dialysis Treatment Center

   745 Pine Street    Macon    GA    31201

Downey Dialysis Center

   8630 Florence Avenue    Downey    CA    90240

Downtown Dialysis Center

   821 North Eutaw Street, Suite 401    Baltimore    MD    21201

Dulaney Towson Dialysis Center

   113 West Road    Towson    MD    21204

Dyker Heights Dialysis Center

   1435 86th Street    Brooklyn    NY    11228

East Aurora Dialysis

   482 South Chambers Road    Aurora    CO    80017

East End Dialysis Center of Total Renal Care, Inc.

   2201 East Main Street, Suite 100    Richmond    VA    23223

East Fort Lauderdale Dialysis Center #2031

   1301 South Andrews Avenue, Suite 101    Fort Lauderdale    FL    33315

East Point Dialysis

   2669 Church Street    East Point    GA    30344

Eastmont Dialysis Center

   7200 Bancroft Avenue, Suite 220    Oakland    CA    94605

Eden Prairie Dialysis Center #2042

   14852 Scenic Heights Road, Suite 255    Eden Prairie    MN    55344

Edina Dialysis of Total Renal Care

   6550 York Avenue South, Suite 100    Edina    MN    55435

El Camino Dialysis Center

   2490 Grant Road    Mountain View    CA    94040

El Milagro Dialysis Center

   2800 South Interstate Highway 35iii Fountain Park Plaza, Suite 120    Austin
   TX    78704

Elberton Dialysis Facility, Incorporated

   325 North Mcintosh Street    Elberton    GA    30635

Elk River Kidney Center, LLC

   216 South Bridge Street    Elkton    MD    21921

Evergreen Dialysis Center

   2240 Tully Road    San Jose    CA    95122

Faribault Dialysis of Total Renal Care

   201 South Lyndale Avenue    Faribault    MN    55021

Federal Way Community Dialysis Center

   1109 South 348th Street    Federal Way    WA    98003

Flamingo Park Kidney Center

   901 East 10th Avenue    Hialeah    FL    33010

Florin Dialysis Center—Total Renal Care

   7000 Stockton Boulevard    Sacramento    CA    95823

Forrest Park Dialysis Center #2025

   1425 Hampton Avenue    St. Louis    MO    63139

Fort Lauderdale Renal Associates, Inc.

   6264 North Federal Highway    Fort Lauderdale    FL    33308

 

25



--------------------------------------------------------------------------------

Center Name

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

   City


--------------------------------------------------------------------------------

   ST


--------------------------------------------------------------------------------

   Zip


--------------------------------------------------------------------------------

Fourth Street Dialysis

   3101b North 4th Street    Longview    TX    75605

Fowlerville Dialysis

   206 East Grand River    Fowlerville    MI    48836

Franconia Dialysis Center #2040

   5695 King Centre Drive, 1st Floor    Alexandria    VA    22315

Franklin Dialysis Center

   150 South Independence Mall West, Suite 101, Public Ledger Building   
Philadelphia    PA    19106

Freeport Dialysis Unit

   25 North Harlem Avenue    Freeport    IL    61032

Garden City Dialysis

   1100 Stewart Avenue    Garden City    NY    11530

Garden City Dialysis Center of Total Renal Care

   310 East Walnut    Garden City    KS    67846

Georgetown On the Potomac Dialysis Center

   3223 K Street Northwest, Suite 110    Washington    DC    20007

Germantown Dialysis Center #2053

   20111 Century Boulevard, Suite C    Germantown    MD    20874

Gettysburg Dialysis

   26 Springs Avenue, Suite C    Gettysburg    PA    17325

Grand Island Kidney Center #1572

   2116 West Faidley Avenue    Grand Island    NE    68803

Granite City Dialysis

   #9 American Village Shopping Center    Granite City    IL    62040

Great Bridge Dialysis—Total Renal Care

   745 North Battlefield Boulevard    Chesapeake    VA    23320

Greenspring Dialysis Center, Inc.

   3825 Greenspring Avenue    Baltimore    MD    21211

Greer Kidney Center, Inc.

   211 Village Drive    Greer    SC    29651

Gulf Breeze Dialysis

   1121 Overcash Drive    Dunedin    FL    34698

Gulf Coast Dialysis, Inc.

   3300 Tamiami Trail, Suite 101a    Port Charlotte    FL    33952

Hallwood Dialysis Center #1558

   4929 Clio Road, Suite B.    Flint    MI    48504

Harford Road Dialysis Center

   5800 Harford Road    Baltimore    MD    21214

Harlan Dialysis

   1213 Garfield Avenue    Harlan    IA    51537

Henderson Dialysis Center

   1002 Highway 79 North    Henderson    TX    75652

Hernando Kidney Center

   2985-A Landover Boulevard    Spring Hill    FL    34608

Hill Country Dialysis

   1820 Peter Garza Street    San Marcos    TX    78666

Home Pharmacy Services C/O Cvs Procare Pharmacy

   6622 Fannin Street    Houston    TX    77030

Honesdale Dialysis Center—A Total Renal Care Facility

   Maple Avenue—Route 6—Sturbridge Mall    Honesdale    PA    18431

Hope Again Dialysis

   1207 State Route V.V.    Kennett    MO    63857

Houston Kidney Center Southwest

   11111 Brooklet Drive, Building 100, Suite 100    Houston    TX    77099

Hudson Valley Dialysis Center, Inc.

   155 White Plains Road, Suite 107    Tarrytown    NY    10591

Hyde Park Kidney Center

   1437-39 East 53rd Street    Chicago    IL    60615

IHS—Bronx Dialysis Center

   1615 Eastchester Road    Bronx    NY    10461

Imperial Care, Inc.

   3680 East Imperial Highway, 2nd Floor    Lynwood    CA    90262

Independent Renal Center—Davita

   12392 Highway 40    Independence    LA    70443

Interamerican Dialysis Institute, Inc.

   7815 Coral Way, Suite 119    Miami    FL    33155

Ira of Celebration

   1154 Celebration Boulevard    Celebration    FL    34747

Ira of Orlando, Llp

   14050 Town Loop Boulevard    Orlando    FL    32837

Irvine Dialysis Center

   16255 Laguna Canyon Road    Irvine    CA    92618

Jennersville Dialysis Center—A Total Renal Care Facility

   1011 West Baltimore Pike Avenue    West Grove    PA    19390

Katy Dialysis Center

   22233 Katy Freeway    Katy    TX    77450

Kent Community Dialysis

   21501 84th Avenue South    Kent    WA    98032

Kidney Care Center

   1300 Mercantile Lane, Suite 194    Upper Marlboro    MD    20774

Kidney Care Center

   13970 Baltimore Boulevard    Laurel    MD    20707

Kidney Care Perry, LLC

   1027 Keith Drive    Perry    GA    31069

Kidney Dialysis Care Units

   3600 East Martin Luther King, Junior Boulevard    Lynwood    CA    90262

Lake County Dialysis

   918 South Milwaukee    Libertyville    IL    60048

Lake Dialysis

   221 North First Street    Leesburg    FL    34748

Lake Elsinore Dialysis

   32291 Mission Trail Road, Building S.    Lake Elsinore    CA    92530

Lakewood Community Dialysis Center

   5919 Lakewood Town Center Boulevard, Suite A    Lakewood    WA    98499

Lee Street Dialysis

   5155 Lee Street Northeast    Washington    DC    20019

Lejeune Dialysis Center, Inc.

   4338 Northwest 7th Street    Miami    FL    33126

Life Care Dialysis Center

   221 West 61st Street    New York    NY    10023

 

26



--------------------------------------------------------------------------------

Center Name

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

   City


--------------------------------------------------------------------------------

   ST


--------------------------------------------------------------------------------

   Zip


--------------------------------------------------------------------------------

Lincoln Park Dialysis Services—Total Renal Care

   3157 North Lincoln Avenue    Chicago    IL    60657

Linden Dialysis

   522 North Wood Avenue    Linden    NJ    07036

Livingston Dialysis Center

   203 North Houston Street    Livingston    TX    77351

Lynbrook Dialysis Center

   147 Scranton Avenue    Lynbrook    NY    11563

Madison Dialysis Center

   302 North Highway Street    Madison    NC    27025

Manzanita Dialysis Center, Dba: Total Renal Care—Manzanita

   5120 Manzanita Avenue, Suites 140 and 160    Carmichael    CA    95608       
              

Maplewood Dialysis Davita

   2785 White Bear Avenue    Maplewood    MN    55109

Marianna Dialysis

   4319 Lafayette    Marianna    FL    32446

Marshall Dialysis of Total Renal Care

   300 South Bruce Street    Marshall    MN    56258

Maryville Dialysis Center

   2130 Vadalabene Drive    Maryville    IL    62062

Mcdonough Dialysis Center

   114 Dunn Avenue    Mcdonough    GA    30253

Meherrin Dialysis Center, Inc.

   201-A Weaver Avenue    Emporia    VA    23847

Memorial Dialysis

   10000 Old Katy Road, Suite 210b    Houston    TX    77055

Memorial Dialysis Center

   4427 South Robertson Street    New Orleans    LA    70115

Miami Beach Kidney Center

   400 Arthur Godfrey Road, Suite 402    Miami Beach    FL    33140

Mid-Columbia Kidney Center

   117 South 3rd Avenue    Pasco    WA    99301

Middletown Dialysis Center—#529

   500 Highway 35 South, Union Square, Suite 9a    Red Bank    NJ    07701

Mid-Town Macon Dialysis

   657 Hemlock Street, Suite 100    Macon    GA    31201

Midwest City Dialysis Center #955

   7221 East Reno Avenue    Midwest City    OK    73110

Milford Dialysis Center—A Total Renal Care Facility

   10 Buist Road, County Commerce Center    Milford    PA    18337

Minneapolis Dialysis Center of Davita

   825 South 8th Street, Suite Sl42    Minneapolis    MN    55404

Minneapolis North East Hennepin Dialysis

   1049 10th Avenue South East    Minneapolis    MN    55414

Misson Hills Dialysis

   2700 North Stanton    El Paso    TX    79902

Mitchell Community Dialysis of Davita

   525 North Foster    Mitchell    SD    57301

Moncrief Dialysis Center

   800 West 34th Street    Austin    TX    78705

Montevideo Dialysis Davita

   824 North 11th Street    Montevideo    MN    56265

Mount Adams Kidney Center

   512 2nd Avenue    Zillah    WA    98953

Mount Dora Dialysis

   2735 West Old U.S. Highway 441    Mount Dora    FL    32757

Mount Pocono Dialysis Center—#1504

   100 Community Drive, Suite 106    Tobyhanna    PA    18466

Nephrology Center of Louisville

   1011 Peachtree Street    Louisville    GA    30434

Nephrology Center of South Augusta

   1631 Gordon Highway, Suite 1b    Augusta    GA    30906

Nephrology Center of Statesboro

   4b College Plaza    Statesboro    GA    30458

Nephrology Center of Waynesboro

   163 South Liberty Street    Waynesboro    GA    30830

New Center Dialysis, P.C.

   3011 West Grand Boulevard, Suite 650    Detroit    MI    48202

New Port Richey Kidney Center

   4807 Grand Boulevard    New Port Richey    FL    34652

Newport Dialysis Center #2020

   605 West Newport Pike    Newport    DE    19804

Norfolk Dialysis Center—A Total Renal Care Facility

   962 Norfolk Square    Norfolk    VA    23502

North Georgia Home Dialysis

   11685 Alpharetta Highway, Suite 100    Roswell    GA    30076

North Houston Kidney Center, L.L.P

   380 West Little York    Houston    TX    77076

North Oakland Dialysis Facility

   450 North Telegraph    Pontiac    MI    48341

North Palm Beach Dialysis Center, Inc.

   3375 Burns Road, Suite 101    Palm Beach
Gardens    FL    33410

Northeast Wichita Dialysis Center

   2630 North Webb Road, Building 100, Suite 100    Wichita    KS    67226

Northwest Kidney Center, Llp

   11029 Northwest Freeway    Houston    TX    77092

Novi Kidney Center, P.C.

   47250 West Ten Mile Road    Novi    MI    48374

Oak Park Dialysis Center #369, Parkwood Plaza

   13481 West Ten Mile Road    Oak Park    MI    48237

Oakland Peritoneal Dialysis Center

   2633 Telegraph Avenue, Suite 115    Oakland    CA    94612

Ocala Regional Kidney—South Unit

   13940 Us Highway 441    Lady Lake    FL    32159

Ocala Regional Kidney Center—East

   2870 Southeast 1st Avenue    Ocala    FL    34471

Ocala Regional Kidney Center—North

   2620 West Highway 316    Citra    FL    32113

 

27



--------------------------------------------------------------------------------

Center Name

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

   City


--------------------------------------------------------------------------------

   ST


--------------------------------------------------------------------------------

   Zip


--------------------------------------------------------------------------------

Ocala Regional Kidney Center—West

   9401 Southwest Highway 200, Building 600, Suite 601    Ocala    FL    34481

Ocean Garden Dialysis Center

   1738 Ocean Avenue    San
Francisco    CA    94112

Olympic View Dialysis Center

   125 16th Avenue East, Csb-5th Floor    Seattle    WA    98112

Orangevale Dialysis

   9267 Greenback Lane, Suite A-2    Orangevale    CA    95662

Owensboro Dialysis Center #1530

   1930 East Parrish Avenue    Owensboro    KY    42303

Pahrump Dialysis Center

   1460 East Calvada Boulevard    Pahrump    NV    89048

Palm Brook Dialysis Center #2038

   14664 North Del Webb Boulevard    Sun City    AZ    85373

Palmer Dialysis Center—A Total Renal Care Facility

   30 Community Drive    Easton    PA    18045

Papago Dialysis Center

   1401 North 24th Street, Suite 2    Phoenix    AZ    85008

Park Plaza Dialysis Center

   G-1075 North Ballenger Highway    Flint    MI    48504

Pearland Dialysis

   6516 Broadway    Pearland    TX    77581

Peekskill—Cortland Dialysis Center

   Pike Plaza, Route 6, Suite 15    Cortlandt
Manor    NY    10567

Pelham Parkway Dialysis Center

   1400 Pelham Parkway South/ A-1, Building 5    Bronx    NY    10461

Peninsula Nephrology, Inc. Dba: San Mateo Dialysis Center

   2000 South El Camino Real    San Mateo    CA    94403

Phenix City Dialysis Center

   1900 Opelika Road    Phenix City    AL    36867

Pikesville Dialysis Center

   1496 Reistertown Road    Pikesville    MD    21208

Pine Island Kidney Center

   1871 North Pine Island Road    Plantation    FL    33322

Placerville Dialysis Center, Dba: Total Renal Care—Placerville

   3964 Missouri Flat Road, Suite J.    Placerville    CA    95667

Platte Place Dialysis, A Total Renal Care Facility

   2361 East Platte Place    Colorado
Springs    CO    80909

Port Chester Dialysis Unit

   38 Bulkley Avenue    Port Chester    NY    10573

Port Washington Dialysis

   50 Seaview Boulevard    Port
Washington    NY    11050

Potrero Hill Dialysis Center

   1750 Cesar Chavez Street, Suite A    San
Francisco    CA    94124

Pratt Dialysis Center of Total Renal Care

   203 South Watson Suite 110    Pratt    KS    67124

Purcellville Dialysis Center of Total Renal Care

   280 North Hatcher Avenue    Purcellville    VA    20132

Puyallup Dialysis Center

   716-C South Hill Park    Puyallup    WA    98373

Queens Dialysis At South Flushing

   71-12 Park Avenue    Flushing    NY    11365

Queens Dialysis Center

   118-01 Guy Brewer Boulevard    Jamaica    NY    11434

Queens Village Dialysis

   222-02 Hempstead Avenue    Queens
Village    NY    11429

Red Wing Dialysis Davita

   1407 West 4th Street    Red Wing    MN    55066

Redding Dialysis Center, Dba: Total Renal Care—Redding

   1876 Park Marina Drive    Redding    CA    96001

Redwood Falls Dialysis Davita

   100 Fallwood Road    Redwood
Falls    MN    56283

Regional Kidney Disease Program of Total Renal Care, Dba: West St. Paul Dialysis

   1555 Livingston    West St. Paul    MN    55118

Renal Care of Buffalo, Inc.

   550 Orchard Park Road, Suite B104    Buffalo    NY    14224

Renal Treatment Center—St. Louis

   2610 Clark Avenue    St. Louis    MO    63103

Renal Treatment Center—Columbus

   6228 Bradley Park Drive, Suite B.    Columbus    GA    31904

Renal Treatment Center—Decatur

   1987 Candler Road    Decatur    GA    30032

Renal Treatment Center—East St. Louis

   129 North Eighth Street 3rd Floor    East St.
Louis    IL    62201

Renal Treatment Center—Harrisburg

   2601 North Third Street 3rd Floor, Main Building    Harrisburg    PA    17110

Renal Treatment Center—Lake Wales

   1348 State Route 60 East    Lake Wales    FL    33853

Renal Treatment Center—Madison

   220 Clifty Drive Unit K    Madison    IN    47250

Renal Treatment Center—Upland

   1 Medical Boulevard, Professional Office Building Ii, Suite 120    Upland   
PA    19013

Renal Treatment Centers—Longview

   425 North Fredonia, Suite 300    Longview    TX    75601

Renal Treatment Centers—Palmerton

   185-C Delaware Avenue    Palmerton    PA    18071

 

28



--------------------------------------------------------------------------------

Center Name

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

   City


--------------------------------------------------------------------------------

   ST


--------------------------------------------------------------------------------

   Zip


--------------------------------------------------------------------------------

Reston Dialysis Center #2059

   1875 Campus Commons Drive    Reston    VA    22091

Richmond Kidney Center

   1366 Victory Boulevard    Staten Island    NY    10301

River City Dialysis Center

   1970 Northwestern Avenue North    Stillwater    MN    55082

Riverdale Dialysis

   170 West 233rd Street    Riverdale    NY    10463

Riverside Dialysis Center

   4361 Latham Street, Suite 100    Riverside    CA    92501

Riverside Dialysis Davita

   606 24th Avenue South, Suite 701    Minneapolis    MN    55454

Rivertowne Dialysis Center At Oxon Hill

   6192 Oxon Hill Road    Oxon Hill    MD    20745

Rockford Memorial Hospital Dialysis Unit

   2400 North Rockton Avenue    Rockford    IL    61103

Rocky Hill Connecticut

   1845 Silas Deane Highway    Rocky Hill    CT    06067

Rose Garden Dialysis Center

   999 West Taylor Street    San Jose    CA    95126

Rosebud Dialysis of Davita

   1 Soldier Creek Road    Rosebud    SD    57570

Rosemead Springs Dialysis Center #1518

   3212 Rosemead Boulevard    El Monte    CA    91731

Saginaw Dialysis Clinic

   1527 East Genesee    Saginaw    MI    48607

Salinas Valley Dialysis Services, Inc.

   955 Blanco Circle, Suite C    Salinas    CA    93901

Satellite Dialysis

   2128 Soquel Avenue    Santa Cruz    CA    95062

Satellite Dialysis Centers—Sunnyvale

   155 North Wolfe Road    Sunnyvale    CA    94086

Satellite Dialysis Centers, Inc.

   1175 Saratoga Avenue, Suite 14    San Jose    CA    95129

Satellite Dialysis Centers, Inc.

   1255 North Dutton Avenue, Park Center 2    Santa Rosa    CA    95401

Satellite Dialysis Centers, Inc.

   1329 Spanos Court, Building D    Modesto    CA    95355

Satellite Dialysis Centers, Inc.

   136 East Columbia Way    Sonora    CA    95370

Satellite Dialysis Centers, Inc.

   1410 Marshall Street    Redwood City    CA    94063

Satellite Dialysis Centers, Inc.

   1729 North Olive Avenue, Suite 9    Turlock    CA    95382

Satellite Dialysis Centers, Inc.

   2121 Alexian Drive    San Jose    CA    95116

Satellite Dialysis Centers, Inc.

   393 Blossom Hill Road, Suite 110    San Jose    CA    95123

Satellite Dialysis Centers, Inc.

   40 Pennylane, Suite 1    Watsonville    CA    95076

Satellite Dialysis Larkspur #771

   565 Sir Francis Drake Boulevard    Greenbrae    CA    94904

Satellite Dialysis Windsor

   911 Medical Center Plaza, Suite 16    Windsor    CA    95492

Satellite Home Care LLC—Modesto

   1208 Floyd Avenue    Modesto    CA    95350

Scottsbluff Dialysis Center

   3812 Avenue B.    Scottsbluff    NE    69361

Seneca County Dialysis

   65 St. Francis Street, Betty Jane Center    Tiffin    OH    44883

Shenandoah Dialysis #1574

   300 Pershing    Shenandoah    IA    51601

Sherman Dialysis Center

   205 West Lamberth Road    Sherman    TX    75092

Sierra Rose Dialysis Center

   685 Sierra Rose Drive    Reno    NV    89511

Sioux Falls Community Dialysis of Davita

   McKennan Hospital, 800 East 21st Street, 4th Floor    Sioux Falls    SD   
57105

Slidell Kidney Care

   1150 Robert Boulevard, Suite 240    Slidell    LA    70458

Soledad Dialysis

   901 Los Coches Drive    Soledad    CA    93960

Somerset Dialysis Center #414

   240 Chruchill Avenue    Somerset    NJ    08873

Soundview Dialysis Center

   1622-24 Bruckner Boulevard    Bronx    NY    10473

South Bronx Kidney Center

   1940 Webster Avenue    Bronx    NY    10457

South Brooklyn Nephrology Center, Inc.

   3915 Avenue V.    Brooklyn    NY    11234

South Broward Artificial Kidney Center

   4401 Hollywood Boulevard    Hollywood    FL    33021

South County Dialysis

   7800 Arroyo Circle    Gilroy    CA    95020

South Las Vegas Dialysis Center—Davita

   4711 Industrial Road    Las Vegas    NV    89103

South Philadelphia Dialysis Center

   109 Dickinson Street    Philadelphia    PA    19147

South Sacramento Dialysis Center, Dba: Total Renal Care—South Sacramento

   7000 Franklin Boulevard, Suite 880    Sacramento    CA    95823

South San Francisco Dialysis

   205 Kenwood Way    South San
Francisco    CA    94080

Southeastern Dialysis Center

   608 Pecan Lane    Whiteville    NC    28472

Southeastern Dialysis Center of Elizabethtown

   101 Dialysis Drive    Elizabethtown    NC    28337

Southeastern Dialysis Center, Inc.

   14 Office Park Drive    Jacksonville    NC    28546

Southeastern Dialysis Center, Inc.

   704 South Dickerson    Burgaw    NC    28425

Southeastern Dialysis of Kenansville

   305 Beasley Street    Kenansville    NC    28349

Southeastern Dialysis of Wilmington

   2215 Yaupon Drive    Wilmington    NC    28401

Southfield Dialysis Center #329

   23077 Greenfield Road, Suite 104    Southfield    MI    48075

Southfield West Dialysis Center #295

   21900 Melrose, Southfield Tech Center, Building #2    Southfield    MI   
48075

Southwest Ohio Dialysis #1541

   215 South Allison Avenue    Xenia    OH    45385

St. Charles Dialysis Unit

   3600 Prytania Street, Suite 83    New Orleans    LA    70115

St. Croix Falls Dialysis—Total Renal Care

   744 Louisiana East    St. Croix Falls    WI    54024

 

29



--------------------------------------------------------------------------------

Center Name

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

   City


--------------------------------------------------------------------------------

   ST


--------------------------------------------------------------------------------

   Zip


--------------------------------------------------------------------------------

Sunrise Dialysis Center, Dba: Total Renal Care—Sunrise

   2951 Sunrise Boulevard, Suite 145    Rancho Cordova    CA    95742

Sylva Dialysis Center

   655 Asheville Highway    Sylva    NC    28779

Taylor County Dialysis Facility

   101 Kingswood Drive    Campbellsville    KY    42718

Tell City Dialysis Center #1531

   1602 Main Street    Tell City    IN    47586

The Center for Kidney Disease

   1190 Northwest 95th Street, Suite 208    Miami    FL    33150

The New York United Dialysis Center

   406 Boston Post Road    Port Chester    NY    10573

Timpanogos Dialysis Center

   852 North 500 West, Suite 200    Provo    UT    84604

Total Renal Care

   111 Michigan Avenue Northwest    Washington    DC    20010

Total Renal Care—Atlantic City

   2720 Atlantic Avenue    Atlantic City    NJ    08401

Total Renal Care—Bedford Dba: Heb Dialysis Center

   1401 Brown Trail, Suite A    Bedford    TX    76022

Total Renal Care—Bridgewater Dialysis Center

   2121 Route 22 West    Bound Brook    NJ    08805

Total Renal Care—Cape May Courthouse

   144 Magnolia Drive    Cape May
Courthouse    NJ    08210

Total Renal Care—Carroll County Dialysis Facility

   412 Malcolm Drive, Suite 310    Westminster    MD    21157

Total Renal Care—Chesapeake

   1400 Crossways Boulevard, Crossways Ii, Suite 106    Chesapeake    VA   
23320

Total Renal Care—Chestertown

   100 Brown Street    Chestertown    MD    21620

Total Renal Care—Crystal City Dialysis

   Highway 61 South and I. 55    Crystal City    MO    63019

Total Renal Care—Exton

   710 Springdale Drive    Exton    PA    19341

Total Renal Care—Ghent Dialysis Center

   901 Hampton Boulevard, Suite 200    Norfolk    VA    23507

Total Renal Care—Howell

   3502 Route 9 South, Howell Heritage Plaza    Howell    NJ    07731

Total Renal Care—Independence Dialysis

   801 West Myrtle    Independence    KS    67301

Total Renal Care—Kingwood

   2300 Green Oaks, Suite 500    Kingwood    TX    77339

Total Renal Care—Lakeport

   804 11th Street    Lakeport    CA    95453

Total Renal Care—Loma Vista

   1382-A Lomaland    El Paso    TX    79935

Total Renal Care—Mesa Vista Dialysis Facility

   2400 North Oregon, Suite C    El Paso    TX    79902

Total Renal Care—Muncy

   Route 405    Muncy    PA    17756

Total Renal Care—North Houston

   129 Little York    Houston    TX    77076

Total Renal Care—North Philadelphia Dialysis Center

   3409-3411 Germantown Avenue    Philadelphia    PA    19140

Total Renal Care—Northeast Philadelphia

   518 Knorr Street    Philadelphia    PA    19111

Total Renal Care—Northwest Baltimore Mount Washington

   1340 Smith Avenue    Baltimore    MD    21209

Total Renal Care—Parsons

   1902 South Highway 59, Building B. Labette County Medical Center    Parsons
   KS    67357

Total Renal Care—Pleasanton, Aka: Pleasanton Dialysis Center

  
5720 Stoneridge Mall Road, Suites 140 and 160    Pleasanton    CA    94588

Total Renal Care—South Hayward Dialysis Center

   254 Jackson Street    Hayward    CA    94544

Total Renal Care—Tamarac Artificial Kidney Center

   7140-48 West Mcnab Road    Tamarac    FL    33321

Total Renal Care—Tomball Dialysis

   27720-A Tomball Parkway    Tomball    TX    77375

Total Renal Care—Virginia Beach

   740 Independence Circle    Virginia Beach    VA    23455

Total Renal Care—Wilmington Dialysis

   700 Lea Boulevard, Suite G2    Wilmington    DE    19802

Total Renal Care—Winfield Dialysis

   1315 East 4th Avenue    Winfield    KS    67156

Total Renal Care At Celia Dill Dialysis Center

  
Barns Office Center, Suite 206, Stoneleigh Avenue    Carmel    NY    10512

Total Renal Care At Richmond Community

   1510 North 28th Street, Suite 110    Richmond    VA    23223

Total Renal Care At Union Plaza

   810 First Street, Northeast, Suite 100    Washington    DC    20002

Total Renal Care Dba: Lincoln Park Capd

   3929 North Central, Suite 1    Chicago    IL    60634

Total Renal Care of Fairfax

   8501 Arlington Boulevard, Suite 100    Fairfax    VA    22031

 

30



--------------------------------------------------------------------------------

Center Name

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

   City


--------------------------------------------------------------------------------

   ST


--------------------------------------------------------------------------------

   Zip


--------------------------------------------------------------------------------

Total Renal Care Olympia Fields

   4557b West Lincoln Highway    Matteson    IL    60443

Total Renal Care Union City Dialysis Center

   32930 Alvarado Niles Road, Suite 300    Union City    CA    94587

Total Renal Care, Dba: Camp Hill Dialysis Center

   425 North 21st Street, Plaza 21, First Floor    Camp Hill    PA    17011

Total Renal Care, Dba: Cleve Hill Dialysis Center

   1461 Kensington Avenue    Buffalo    NY    14215

Total Renal Care, Dba: North Highlands Dialysis Center

   4986 Watt Avenue    North
Highlands    CA    95660

Total Renal Care, Dba: Scottsdale Dialysis Center

   4725 North Scottsdale Road, Suite 100    Scottsdale    AZ    85251

Total Renal Care, Dba: Southeastern Dialysis Center of Shallotte

   4740 Shallotte Avenue    Shallotte    NC    28470

Total Renal Care-Northwest San Antonio

   8132 Fredericksburg Road    San Antonio    TX    78229

Total Renal Treatment—Berlin Dialysis Center

  
314 Franklin Avenue, Suite 306 Berlin Professional Center    Berlin    MD   
21811

Tuba City Dialysis

   500 Edgewater Drive    Tuba City    AZ    86045

Tustin Dialysis Center

   2090 North Tustin Avenue    Santa Ana    CA    92705

United Dialysis Center

   3111 Long Beach Boulevard    Long Beach    CA    90807

University Peritoneal Dialysis Center, Dba: Total Renal Care University
Peritoneal Dialysis

   300 University Avenue, Suite 122    Sacramento    CA    95825

Upstate Dialysis Center, Inc.

   308 Mills Avenue    Greenville    SC    29605

Valley Dialysis Center

   16149 Hart Street    Van Nuys    CA    91406

Venture Dialysis Center, Inc.

   16855 Northeast 2nd Avenue, Suite 205    North Miami
Beach    FL    33162

Waconia Dialysis Davita

   490 Maple Street, Suite 110    Waconia    MN    55387

Walnut Creek Dialysis Center

   108 La Casa Via, Suites 100 and 106    Walnut Creek    CA    94598

Washington Parish Kidney Care

   724 Washington Street    Franklinton    LA    70438

Waterloo Dialysis Center

   4200 North Lamar Street, Suite 100    Austin    TX    78756

Weaverville Dialysis Center—Total Renal Care

   329 Merrimon Avenue    Weaverville    NC    28787

West Texas Dialysis

   1250 East Cliff Drive, Building B.    El Paso    TX    79902

Western Home Dialysis

   1750 Pierce Street, Suite A    Lakewood    CO    80214

White Plains Dialysis Center

   200 Hamilton Avenue, Space 13b    Whiteplains    NY    10601

Woodland Dialysis Center

   912 Woodland Drive    Elizabethtown    KY    42701

Yakima Dialysis Center #1539

   110 South 9th Avenue    Yakima    WA    98902

Yonkers Dialysis Center

   575 Yonkers Avenue    Yonkers    NY    10704

Ypsilanti Dialysis Center—Davita

   2766 Washtenaw, Washetenaw Fountain Plaza    Ypsilanti    MI    48197

Yuba City Dialysis Center, Dba: Total Renal Care—Yuba City

   1007 Live Oak Boulevard, Suite B-4    Yuba City    CA    95991

 

31



--------------------------------------------------------------------------------

Agreement No. 200308360 (Continued)

--------------------------------------------------------------------------------

 

Appendix C: List of Authorized Wholesalers

 

To ensure Dialysis Center receives the appropriate discount, it is important
Amgen receives Dialysis Center’s current list of Authorized Wholesalers. The
following list represents the Wholesalers Amgen currently has associated with
Dialysis Center’s contract. Please update the list by adding or deleting
Wholesalers as necessary.

 

AMERICAN MEDICAL DISTRIBUTORS, INC.

SUBSIDIARY OF BELLCO DRUG CORPORATION

100 NEW HIGHWAY

AMITYVILLE, NY 11701

AMERISOURCE CORPORATION

100 FRIARS LANE

THOROFARE, NJ 08086

 

ASD SPECIALTY HEALTHCARE

SUBSIDIARY OF BERGEN BRUNSWIG DRUG CO.

4006 BELTLINE ROAD, SUITE 200, LB-21

ADDISION, TX 75001

 

BERGEN BRUNSWIG DRUG COMPANY

4000 METROPOLITAN DRIVE

ORANGE, CA 92868

 

HENRY SCHEIN INCORPORATED

135 DURYEA ROAD

MELVILLE, NY 11747

 

METRO MEDICAL SUPPLY, INC.

1911 CHURCH STREET

NASHVILLE, TN 37023

 

PRIORITY HEALTHCARE CORPORATION

CHARISE CHARLES DIVISION

250 TECHNOLOGY PARK, SUITE 124

LAKE MARY, FL 32746

 

32



--------------------------------------------------------------------------------

Agreement No. 200308360 (Continued)

--------------------------------------------------------------------------------

 

Exhibit #1

 

Sample Certification Letter

 

December             , 2003

 

DaVita Inc.

601 Hawaii Street

El Segundo, CA 90245

 

RE: Agreement No. 200308360

 

Dear             :

 

Thank you for your participation in the [DELETED] program. In order for us to
enroll you, we require that a duly authorized representative of your
organization sign the certification below.

 

Upon receipt of this executed document, we will calculate the value of your
incentive. If we do not receive the executed certification, we cannot provide
you with this incentive.

 

If you have any questions regarding this letter please contact me at (805)
447-4134. Thank you for your assistance in returning this certification.

 

Sincerely,

 

________________________

Outcomes Incentive Analyst

 

CERTIFICATION:

 

On behalf of DaVita Inc. and all eligible Affiliates participating in the
[DELETED] program under Agreement No. 200308360, the undersigned hereby
certifies that the data submitted (herein referred to as “Data”) for each
eligible Affiliate shall include the required Data from all dialysis patients of
such Affiliate (excluding those patients whose data is obtained from
laboratories not owned or operated by DaVita Inc.), and does not include Data
from non-patients. The party executing this document also represents and
warrants that it (i) has no reason to believe that the submitted Data will be
incorrect, and (ii) is authorized to make this certification on behalf of all
eligible Affiliates submitting Data.

DaVitaInc.

    Signature:                                     
                                                        Print
Name:                                       
                                                  Print
Title:                                       
                                                   
Date:                                     
                                                                

 

33